Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 1 of 105 PageID #: 1444
                                                                                  1



      1                 IN THE UNITED STATES DISTRICT COURT

      2                  FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4

      5   JOE ANDREW SALAZAR                 )(

      6                                      )(     CIVIL ACTION NO.

      7                                      )(     2:20-CV-004-JRG

      8   VS.                                )(     MARSHALL, TEXAS

      9                                      )(

    10    AT&T MOBILITY LLC, ET AL.          )(     JULY 24, 2020

    11                                       )(     9:02 A.M.

    12                        CLAIM CONSTRUCTION HEARING

    13                             BY VIDEOCONFERENCE

    14              BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

    15                   UNITED STATES CHIEF DISTRICT JUDGE

    16
          FOR THE PLAINTIFF:           Mr. Dariush Keyhani
    17                                 Ms. Frances H. Stephenson
                                       KEYHANI LLC
    18                                 1050 30th Street Northwest
                                       Washington, DC 20007
    19

    20    COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
    21                                 United States District Court
                                       Eastern District of Texas
    22                                 Marshall Division
                                       100 E. Houston Street
    23                                 Marshall, Texas 75670
                                       (903) 923-7464
    24

    25    (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 2 of 105 PageID #: 1445
                                                                                  2



      1   FOR THE PLAINTIFF:           Mr. Geoffrey P. Culbertson
                                       PATTON TIDWELL & CULBERTSON, LLP
      2                                2800 Texas Boulevard
                                       Texarkana, Texas 75503
      3

      4   FOR THE DEFENDANTS:          Mr. Todd E. Landis
                                       WILLIAMS SIMONS & LANDIS, PLLC
      5                                2633 McKinney Avenue
                                       Suite 130 #366
      6                                Dallas, Texas 75204

      7                                Mr. John Wittenzellner
                                       WILLIAMS SIMONS & LANDIS, PLLC
      8                                1735 Market Street
                                       Suite A #453
      9                                Philadelphia, Pennsylvania 19103

    10                                 Mr. Fred I. Williams
                                       WILLIAMS SIMONS & LANDIS, PLLC
    11                                 327 Congress Avenue
                                       Suite 490
    12                                 Austin, Texas 78701

    13                                 Mr. Gil Gillam
                                       GILLAM & SMITH, LLP
    14                                 303 South Washington Avenue
                                       Marshall, Texas 75670
    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 3 of 105 PageID #: 1446
                                                                                  3



      1                                 I N D E X

      2

      3   July 24, 2020

      4                                                                Page

      5        Appearances                                                1

      6        Hearing                                                    4

      7        Court Reporter's Certificate                            105

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
     Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 4 of 105 PageID #: 1447
                                                                                         4



09:02:26    1            THE COURT:     Good morning, counsel.        This is Judge

09:03:05    2   Gilstrap.   This is the time set for claim construction in

09:03:10    3   the Salazar versus AT&T, et al., matter.          This is Civil

09:03:14    4   Case No. 2:20-CV-004.

09:03:18    5            Let me ask for announcements at this time.

09:03:20    6            What says the Plaintiff, Salazar?

09:03:23    7            MR. CULBERTSON:      Good morning, Your Honor.          Geoff

09:03:27    8   Culbertson for the Plaintiff.        With me this morning is

09:03:30    9   Dariush Keyhani.     Mr. Keyhani will be handling the

09:03:34   10   argument.   And observing is Ms. Frances Stephenson.             And

09:03:37   11   the Plaintiff is ready.

09:03:38   12            THE COURT:     Do you have any other individuals on

09:03:40   13   the line either way, Mr. Culbertson?

09:03:43   14            MR. CULBERTSON:      No, just those I announced.

09:03:46   15            THE COURT:     All right.     Thank you.

09:03:47   16            What's the announcement from Defendants?

09:03:50   17            MR. GILLAM:     Good morning, Your Honor.         Gil

09:03:51   18   Gillam, Fred Williams, Todd Landis, and John Wittenzellner

09:03:56   19   for the Defendants as well as the intervenor.            We do have a

09:04:00   20   few other people that are observing today.           We provided

09:04:02   21   those names to the Court.

09:04:03   22            But, importantly, client representatives for HTC

09:04:07   23   are with us, Mr. Vince Lam and Mr. David Wiggins.             And

09:04:13   24   we're prepared to go ahead, Your Honor.          We're ready.

09:04:16   25            THE COURT:     All right.     Thank you.
     Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 5 of 105 PageID #: 1448
                                                                                       5



09:04:17    1              All right.     Counsel, the Court's advised you

09:04:20    2   previously of the order in which the Court intends to take

09:04:24    3   up the disputed terms for claim construction today.

09:04:27    4       We'll do this -- we'll do this on a claim-by-claim

09:04:29    5   basis, and we'll begin with "a microprocessor for

09:04:34    6   generating a plurality of control signals used to operate

09:04:38    7   said system, said microprocessor creating a plurality of

09:04:44    8   reprogrammable communication protocols" from Claims 1 and

09:04:48    9   34 of the '467 patent.

09:04:49   10              Let me hear Plaintiff on this disputed term first.

09:04:54   11              MR. KEYHANI:     Good morning, Your Honor.

09:04:59   12              Plaintiff's position, as we set out in our

09:05:02   13   briefing, is that we -- we agree with the Court's prior

09:05:06   14   construction in the prior case.

09:05:12   15       The -- it appears from the arguments raised by the

09:05:16   16   Defendants that the two terms are mainly in dispute, and --

09:05:24   17   and with respect to this -- you know, two terms within this

09:05:27   18   larger phrase or term.       One is generating, and the other is

09:05:31   19   plurality are particular -- are in -- are particularly in

09:05:34   20   dispute.

09:05:35   21              With respect to generating, Defendants have argued

09:05:39   22   that, you know, generating is bringing to existence from

09:05:44   23   presumably thin air.

09:05:47   24              We, of course, dispute that construction.          And in

09:05:54   25   line with the Court's prior construction and in the context
     Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 6 of 105 PageID #: 1449
                                                                                       6



09:05:57    1   which is based on the -- the specification and claims,

09:06:07    2   interpret generating to not to bring into existence, but

09:06:10    3   it's -- it's creating commands or -- or generating what --

09:06:14    4   whatever else the claim calls for to communicate with a --

09:06:19    5   you know, a plurality of external devices.

09:06:22    6              And those devices already exist.        They've already

09:06:26    7   been manufactured.     They're already particular commands and

09:06:35    8   communication protocols associated with those manufactured

09:06:39    9   devices.    And the device is simply communicating with those

09:06:44   10   and generating commands for devices that -- you know, it --

09:06:54   11   it may not have been exposed before but it -- it

09:06:57   12   communicates -- it has a learning functionality.            And, you

09:07:02   13   know, to be able to -- to communicate -- to create the

09:07:05   14   commands that are associated with those existing

09:07:09   15   manufactured devices.

09:07:09   16              So that's an issue.     Generating is not creating --

09:07:13   17   it's not bringing in from -- bringing into existence, but

09:07:15   18   rather, you know, finding what's already out there and --

09:07:19   19   and communicating what's already been created by the

09:07:21   20   manufacturers of the devices.

09:07:22   21              In our reply -- in Plaintiff's reply, for example,

09:07:29   22   on Page 3, we cited the specification, for example, and we

09:07:33   23   point out -- you know, we take an excerpt from the

09:07:37   24   specification -- Column 7, for example, Lines 40 through --

09:07:44   25   Lines 40 through 54 -- where the specification speaks to,
     Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 7 of 105 PageID #: 1450
                                                                                        7



09:07:49    1   for example -- I would just take the last sentence, for

09:07:52    2   example, of the -- of the excerpt that we -- we cited to.

09:07:58    3              In the alternative, comma, Manufacturer A employed

09:08:05    4   different command codes for its own various models of TV

09:08:08    5   sets.   Another line:     This command code set may have a

09:08:12    6   different set of signals than other command code sets --

09:08:16    7   command code set employed for a TV set made by

09:08:19    8   Manufacturer B.

09:08:20    9              And, basically the specification speaks to various

09:08:27   10   devices that are already out there, and the -- the -- the

09:08:39   11   communication command control testing system at issue is

09:08:42   12   communicating with those devices.

09:08:43   13       And -- but those -- those devices and the commands

09:08:48   14   necessary to communicate with those devices -- the

09:08:49   15   protocols, the commands are already in existence.             They're

09:08:52   16   not created from scratch.       Otherwise, it would defeat the

09:08:55   17   purpose.    There'd be no purpose for the device -- the

09:08:59   18   communication command control and sensing system to create

09:09:03   19   commands that are not useful for communicating with

09:09:05   20   something that exists.      There's no purpose for that.

09:09:08   21              On the term "plurality" that is in dispute, in the

09:09:13   22   context of the specification -- as the Court noted in the

09:09:18   23   prior case, Salazar versus HTC, in -- in a summary judgment

09:09:22   24   opinion, you know, the whole purpose of this patent, the

09:09:28   25   claims and the invention is to communicate with a -- with
     Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 8 of 105 PageID #: 1451
                                                                                       8



09:09:35    1   different external devices.

09:09:37    2              We cite to the -- you know, the reference that in

09:09:41    3   our briefing -- and that purpose of communicating with --

09:09:52    4   with different external devices, which is also captured in

09:09:57    5   the preamble of the claim, which talks to -- speaks to

09:10:05    6   communication with a communication command control and

09:10:08    7   sensing system.

09:10:11    8              And I'll just read the -- the preamble so I don't

09:10:15    9   misquote it.    The preamble of Claim 1, for example, states:

09:10:21   10   A communication command control and sensing system for

09:10:24   11   communicating with a plurality of external devices

09:10:26   12   comprising, colon.

09:10:33   13              And the plurality here, as we've argued in the

09:10:36   14   briefing, and I'm not going to recite the various parts of

09:10:39   15   the briefing -- of the patent and -- and regurgitate all of

09:10:42   16   that, but the purpose is to communicate with a plurality.

09:10:46   17       And plurality, as the Court noted before and as the

09:10:51   18   specification makes, you know, very clear, is really about

09:10:54   19   a variety -- various different -- you know, different

09:11:02   20   devices.

09:11:03   21       It's not a quantitative limitation, two or three or

09:11:08   22   any particular number.      It's the plurality used in the

09:11:12   23   context of the specification, which we submit should be

09:11:14   24   read -- should be read from -- from the perspective of one

09:11:19   25   of ordinary skill in the art in the context of the
     Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 9 of 105 PageID #: 1452
                                                                                       9



09:11:21    1   specification -- really is about a reference to a variety,

09:11:27    2   different external devices.

09:11:29    3            But not a specific number because the whole idea

09:11:32    4   is to be able to communicate with as many external devices

09:11:36    5   that are out there or available.        And it's not -- you know,

09:11:41    6   it's not a particular number.

09:11:42    7            And, you know, we -- in our briefing we responded

09:11:49    8   to arguments raised regarding cases that were, you know,

09:11:54    9   referenced by Defendants, Dayco and Versa Corp., and those

09:11:58   10   cases ultimately held that in -- in their particular

09:12:02   11   context, of course, you know, that -- that plurality meant

09:12:09   12   one or many.    And no particular number ultimately defines

09:12:17   13   plurality in the context of those inventions that were the

09:12:21   14   subject of Dayco, for example.

09:12:24   15            And we submit that that's the same here in the

09:12:27   16   context of the specification, that -- that the term

09:12:35   17   "plural" or the concept of plural, for example, in Dayco

09:12:39   18   and in Versa was construed or interpreted to mean to

09:12:44   19   describe a universe ranging from one to some higher number,

09:12:51   20   rather than requiring more than one item.           But a universe

09:12:52   21   ranging from one to some higher number.

09:12:54   22            And we don't believe construction is necessary

09:12:57   23   because we think that's the plain and ordinary meaning --

09:13:01   24   or the plain and ordinary meaning rather is understood by

09:13:04   25   one of skill in the art.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 10 of 105 PageID #: 1453
                                                                                       10



09:13:05    1       But to the extent, you know, parties cite to these

09:13:07    2   cases to try to extract some construction, even in those

09:13:11    3   cases and in those context, it was -- it was meant -- what

09:13:19    4   we think it meant -- you know, would mean to one of

09:13:20    5   ordinary skill in the art in this context.

09:13:22    6            But, again, we believe the plain and ordinary

09:13:24    7   meaning of the term or ordinary and customary meaning of

09:13:29    8   the term controls.     No construction is necessary for the

09:13:31    9   term "plurality."     There's a plethora or plurality --

09:13:36   10            THE COURT:    Let me stop you, counsel.         Somebody is

09:13:40   11   adding on or dropping off.      And every time they make a

09:13:43   12   move, we get a sound on this end that covers up your

09:13:48   13   speech, and it's hard to follow your argument.

09:13:50   14            I'm going to ask everybody again, as my law clerk

09:13:54   15   reminded you before we started, I expect everybody on this

09:13:59   16   videoconference to stay on this videoconference.            I don't

09:14:02   17   want people dropping off or adding on, because as I've

09:14:09   18   said, that creates an audio interference that makes it hard

09:14:12   19   to follow counsels' arguments.

09:14:14   20       So if you're here, stay here.         If you're not on this

09:14:16   21   conference, don't join in.      We'll go with the people we

09:14:19   22   have.   But let's keep it -- let's keep it static and not

09:14:24   23   add or subtract as we go forward.

09:14:27   24            Okay.   Mr. Keyhani, please continue.

09:14:31   25            MR. GILLAM:    Excuse me, Your Honor.        It was my --
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 11 of 105 PageID #: 1454
                                                                                       11



09:14:33    1   it was my fault.     My call simply dropped, Your Honor.          If

09:14:36    2   you would prefer me not to call back in, I will not do so.

09:14:39    3   I didn't drop myself.      It just went out.      But it was my

09:14:44    4   call that dropped.

09:14:45    5             THE COURT:    Well, I can see you and hear you,

09:14:48    6   Mr. Gillam.     Is there a need for you to do something else,

09:14:50    7   or are there other people through your call that are

09:14:53    8   listening in?

09:14:56    9             MR. GILLAM:    No --

09:14:57   10             THE COURT:    Why would -- why would you need to

09:14:58   11   call back in.

09:14:59   12             MR. GILLAM:    Well, my screen went black, and all I

09:15:02   13   could see was me.      And I lost everybody else is what I'm

09:15:05   14   saying.   Obviously, some technical glitch on my end is what

09:15:08   15   I'm saying.

09:15:09   16             THE COURT:    All right.    And are you in that

09:15:12   17   posture now, or have you returned to full participation?

09:15:17   18             MR. GILLAM:    I'm -- I'm back and I can see

09:15:19   19   everybody and hear everybody again.

09:15:20   20             THE COURT:    Okay.    Well, that's certainly

09:15:22   21   something unavoidable.      Hopefully that won't repeat itself.

09:15:28   22   I assume it were -- it was generated by people adding or

09:15:28   23   leaving the conference.      But with that explanation and with

09:15:34   24   my reminder to everybody else, we'll just go forward from

09:15:39   25   here.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 12 of 105 PageID #: 1455
                                                                                       12



09:15:40    1            All right.     Let's go back --

09:15:42    2            MR. GILLAM:     Would you like -- if it does happen

09:15:46    3   again, Your Honor, would you like me not to call back in,

09:15:48    4   not to interrupt?     I mean, I would like to participate in

09:15:49    5   the hearing obviously, but I do not want to interrupt the

09:15:51    6   Court.

09:15:52    7            THE COURT:     No.    If it happens again, obviously,

09:15:56    8   you're --     have appeared in the case and are active, you

09:15:59    9   need to call back in.     If it does, though, please tell me

09:16:03   10   that's what this is caused by so I'll not assume, as I did

09:16:06   11   earlier, it's somebody else I can't see.

09:16:10   12            MR. GILLAM:     Understood.     Thank you, Your Honor.

09:16:11   13            THE COURT:     Mr. Keyhani, before you continue, let

09:16:15   14   me ask you a question.        Are you contending that this -- and

09:16:18   15   I'm talking now back on the generating and creating

09:16:21   16   limitation.

09:16:23   17       Are you contending that this limitation encompasses a

09:16:28   18   microprocessor configured to generate or to create only a

09:16:33   19   single control protocol.

09:16:42   20            MR. KEYHANI:     No, Your Honor.      But rather a -- a

09:16:46   21   microprocessor for generating.        In other words, the -- the

09:16:50   22   claim term speaks to a microprocessor that is capable --

09:16:55   23   this is a capability claim.        There's case law on -- on the

09:16:59   24   language and the context of this.        And we argue that this

09:17:03   25   is clearly a capability term -- term.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 13 of 105 PageID #: 1456
                                                                                       13



09:17:06    1             And it's -- so it's a microprocessor that's

09:17:09    2   capable of generating -- plurality means multiple, but,

09:17:16    3   again, not -- not any particular quantity.          Because it's --

09:17:20    4   because it's a capability claim, Your Honor, it's not a

09:17:22    5   reference to any specific number of protocols.           And we

09:17:25    6   get -- and if we step back and I understand -- as I was

09:17:29    7   explaining a moment ago, the context of the invention is --

09:17:34    8   is that you're -- you have a device, a communication

09:17:41    9   command control and sensing system, which is some kind of a

09:17:44   10   smart system, if I may, that is capable of communicating

09:17:49   11   with any device that it -- it comes in contact with.

09:17:51   12       It can learn parameter sets, and then it can recreate

09:17:55   13   commands, any set of commands.       It can -- it can -- it

09:17:58   14   can -- so it's -- so it's not a single -- to answer your

09:18:02   15   question, Your Honor, as directly as I can, it's not a

09:18:05   16   single protocol or a single communication protocol or

09:18:09   17   signal -- control signal rather, but it is a plurality

09:18:14   18   which is one or as many necessary.

09:18:16   19             And really, because it's a capability claim, it's

09:18:18   20   about -- it's really the microprocessor's capability to do

09:18:22   21   this.    So it's not -- and it doesn't speak to one or two --

09:18:28   22   as many that is necessary or would be -- be used in

09:18:30   23   connection with communicating with an external device, Your

09:18:33   24   Honor.

09:18:33   25             THE COURT:   All right.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 14 of 105 PageID #: 1457
                                                                                       14



09:18:33    1           MR. KEYHANI:      I hope that answers your question.

09:18:36    2           THE COURT:     Please continue with your argument.

09:18:38    3           MR. KEYHANI:      So, yes, Your Honor, I don't --

09:18:42    4   I think I will wait now.      I -- I think I've said enough at

09:18:45    5   this point, and I will wait for the Defendants to raise

09:18:50    6   their arguments.     And then if I have some additional

09:18:54    7   rebuttal or commentary, then I'll raise it at that point,

09:18:57    8   Your Honor.

09:18:57    9           And in sum, we -- we do think that the Court's

09:19:00   10   construction in the prior case was fair and reasonable.

09:19:06   11   And one of ordinary skill in the art -- construction and/or

09:19:11   12   deferring to plain and ordinary meaning.          The Court did not

09:19:14   13   construe the term "plurality" in the prior case

09:19:16   14   specifically.     And we don't think it needs construction in

09:19:20   15   this case.

09:19:20   16       The plain and ordinary meaning of -- of plurality is

09:19:23   17   sufficient.     It's understood by one of ordinary skill in

09:19:27   18   the art in the context of -- in the context of the

09:19:29   19   specification.

09:19:29   20           Thank you, Your Honor.

09:19:30   21           THE COURT:     Let me hear from Defendants, please.

09:19:33   22           MR. LANDIS:     Good morning, Your Honor.         Todd

09:19:35   23   Landis on behalf of Defendants and intervenors.

09:19:37   24           THE COURT:     Good morning, Mr. Landis.

09:19:39   25           MR. LANDIS:     Your Honor -- good morning.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 15 of 105 PageID #: 1458
                                                                                       15



09:19:39    1           Your Honor, Mr. Keyhani addressed two terms for

09:19:43    2   this first term in -- in the Court's order.           The -- the

09:19:47    3   term in the Court's order was really just to address

09:19:51    4   plurality.

09:19:52    5       He also addressed generating, which I noticed on the

09:19:56    6   Court's listing of terms would come towards the end of the

09:19:56    7   time this morning.     Would you like me to address both of

09:19:59    8   those now?

09:20:01    9           THE COURT:     I would, yes.

09:20:03   10           MR. LANDIS:     Thank you, Your Honor.

09:20:03   11           Your Honor, I would like to start -- I think you

09:20:05   12   have our slide deck that we gave to the Court last night.

09:20:10   13           THE COURT:     I do.

09:20:10   14           MR. LANDIS:     Thank you, Your Honor.

09:20:11   15           I'd like to start at Slide 5 and address plurality

09:20:14   16   first, and then I'll address generating.

09:20:16   17           Slide 5 -- the claim terms -- there are really two

09:20:22   18   claim terms, and there are actually multiple claim terms in

09:20:25   19   this claim, Claims 1 and 34, that use the word "plurality."

09:20:29   20           We move to Slide 6.       The real question here is,

09:20:33   21   is -- does plurality mean two or more?

09:20:37   22       The -- the Plaintiff would like to argue that

09:20:39   23   plurality means variety but has presented no evidence

09:20:44   24   and -- and nothing from the intrinsic record which would

09:20:47   25   show that we should move away from what plurality's plain
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 16 of 105 PageID #: 1459
                                                                                       16



09:20:51    1   and ordinary meaning is, or the meaning that has been

09:20:54    2   attributed to it in patent law for, I would venture, close

09:20:58    3   to 40 years, which is two or more.

09:21:00    4              If I could have the Court skip ahead to Slide 8

09:21:11    5   with me.

09:21:11    6              The Federal Circuit and the Court have both held

09:21:15    7   on numerous occasions that plurality means two or more.                It

09:21:22    8   doesn't mean less than two.

09:21:24    9              The Federal Circuit in Apple v. Samsung said:

09:21:30   10   Under the Court's case law, the term "plurality" means at

09:21:33   11   least two, or simply the state of being plural.            It doesn't

09:21:37   12   mean less than two, and it doesn't mean variety.

09:21:40   13              There is nothing in these claims, nothing in the

09:21:43   14   specification, which would cause the word "plurality" to

09:21:48   15   have any meaning other than what the Federal Circuit has

09:21:51   16   attributed to it for many, many years and many, many cases.

09:21:55   17              I heard Mr. Keyhani talk about Dayco.         I believe

09:22:00   18   Dayco stands for the same proposition, that plurality means

09:22:03   19   two or more.    The August Tech. case is the same way.

09:22:06   20              Your Honor in BMC Software also found that

09:22:10   21   plurality means more than one.

09:22:12   22              I was hard-pressed to find any Court that found

09:22:18   23   that plurality meant anything other than more than one or

09:22:21   24   two or more.

09:22:23   25              If we look at Slide 9, the one case that Plaintiff
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 17 of 105 PageID #: 1460
                                                                                       17



09:22:29    1   cites to the Court is Versa Corp.        But that citation is

09:22:34    2   misplaced.    First, the claims in Versa Corp. didn't use the

09:22:38    3   word "plurality."    The word "plurality" doesn't appear in

09:22:43    4   the claims.    Plurality appeared in the specification of a

09:22:48    5   patent in Versa Corp.

09:22:49    6           The real issue in Versa Corp. was does the plural

09:22:54    7   word "channels" have to mean two or more channels?            And in

09:23:00    8   Versa Corp., the Federal Circuit said, no.          Just using the

09:23:05    9   plural word "channels" doesn't mean it has to be two or

09:23:09   10   more because the specification says you can have a

09:23:11   11   plurality of flutes, and channels occur between flutes.                So

09:23:18   12   if you only had two flutes, you could have one channel.

09:23:21   13   And, therefore, the plural -- the use of the plural word in

09:23:25   14   the claims doesn't necessarily mean two or more.

09:23:27   15           That is not the situation we have here.

09:23:36   16           If we move to Slide 10, Your Honor.

09:23:38   17           The Plaintiff here, Mr. Salazar, had an

09:23:41   18   opportunity to claim his claims any way he wanted.            He did

09:23:44   19   not simply use the plural of words.         He used plurality,

09:23:49   20   plurality of external devices, not external devices.

09:23:52   21   Plurality of control signals, not simply control signals.

09:23:59   22   And we can see the rest of the list.

09:24:01   23           Using the word "plurality" in patent law has a

09:24:04   24   special meaning.    It means two or more.

09:24:07   25           The Federal Circuit, almost all District Courts
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 18 of 105 PageID #: 1461
                                                                                       18



09:24:12    1   that I could look up and find have all agreed that

09:24:18    2   plurality means two or more.       And that should be the

09:24:20    3   meaning attributed to it.

09:24:22    4              And, Your Honor, we have no problem with the

09:24:24    5   Court's previous construction of these terms in the general

09:24:27    6   sense.     But given the last case, we anticipated that this

09:24:29    7   argument would happen about plurality.         And that's why we

09:24:33    8   brought this issue to the Court's attention because we

09:24:35    9   think this is a well-settled issue that plurality means two

09:24:40   10   or more.

09:24:40   11              I'll move on to generating, unless Your Honor has

09:24:45   12   any questions.

09:24:46   13              THE COURT:     That's fine.   Please do.

09:24:49   14              MR. KEYHANI:     I'm sorry, Your Honor.     This is

09:24:51   15   Dariush Keyhani.     I apologize for interrupting.         We never

09:24:54   16   received a copy of any of these slides that Defendants'

09:24:58   17   counsel is referencing at any time.

09:25:02   18              MR. LANDIS:     Your Honor, I just sent the slides to

09:25:04   19   Mr. Keyhani.     That was just an oversight.       We had planned

09:25:07   20   on sending it to him before the hearing, and it just got

09:25:11   21   mixed up in the works, but he now should have them all.

09:25:17   22              THE COURT:     Well, that's fine, Mr. Landis.       But

09:25:19   23   I'm not going to hold Mr. Keyhani or any counsel to

09:25:19   24   receiving slides in the middle of a hearing and then having

09:25:19   25   to respond directly to them.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 19 of 105 PageID #: 1462
                                                                                       19



09:25:26    1       If you want to argue from your slides, if you want to

09:25:28    2   cite cases you've -- you've listed, that's fine.            But

09:25:32    3   without him having the benefit or any opposing counsel

09:25:34    4   having the benefit for them longer than in the middle of a

09:25:38    5   hearing, we're not going to use them as a structured part

09:25:41    6   of your argument.

09:25:42    7           I would -- I would certainly --

09:25:44    8           MR. LANDIS:     Understood, Your Honor.

09:25:44    9           THE COURT:     -- I would certainly do the same if

09:25:46   10   they had been sent to you in the middle of the hearing, as

09:25:48   11   well.

09:25:49   12           Let's go forward on that basis.

09:25:51   13           MR. KEYHANI:      Thank you, Your Honor.

09:25:59   14           MR. LANDIS:     Your Honor, with respect to

09:26:00   15   generate -- and the terms that we really had listed here in

09:26:05   16   the argument were "creating," "create," "generate" --

09:26:08   17   "generating," "generated," and "generate."          They all appear

09:26:13   18   in the claims in one form or another.

09:26:14   19           The question is:       Does it mean bring into

09:26:17   20   existence?   And I think the heart of the argument here is

09:26:19   21   really what is this invention about?

09:26:23   22           Mr. Keyhani has represented to the Court that this

09:26:26   23   invention is about using some sort of protocols or some

09:26:30   24   sort of -- of -- of schemes that manufacturers have come up

09:26:36   25   with in order to communicate with their devices, that this
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 20 of 105 PageID #: 1463
                                                                                       20



09:26:41    1   device uses those schemes.      But that is not at all what

09:26:47    2   this patent is about.

09:26:48    3           In Column 7 of the patent, starting at Line 14,

09:26:53    4   the patent states:     Open architecture software within the

09:26:59    5   microprocessor 30 creates a generalized command and control

09:27:04    6   protocol which makes it possible to interact in a wireless

09:27:08    7   mode with any number of external devices that have

09:27:13    8   compatible transceivers with wireless communication command

09:27:18    9   control and sensing handset 10.

09:27:21   10           The invention of this patent was not to use what

09:27:26   11   the manufacturers gave to the device.         It was to take those

09:27:32   12   things and transform them into a new generalized command

09:27:38   13   and control protocol.     It was to create and generate new

09:27:46   14   protocols and new control signals.

09:27:50   15           The reason that the device had to do that, which

09:27:55   16   is set forth at the bottom of Column 7, starting at

09:28:00   17   Line 55, and it goes to the top of Column 8, Line 16, is

09:28:05   18   because memory space was severely limited at this time.

09:28:10   19       As the patent says, it was on the order of 10

09:28:12   20   kilobytes.   And Your Honor might remember from the trial,

09:28:14   21   this was a big point of contention during the trial.

09:28:17   22           The reason that this device needs to create its

09:28:21   23   own protocol, its own command and control protocol is

09:28:30   24   because it didn't have the practical ability to store all

09:28:34   25   of the protocols and formats and rules from each
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 21 of 105 PageID #: 1464
                                                                                       21



09:28:37    1   manufacturer.     It wanted to be able to communicate with all

09:28:40    2   the devices, so it needed to come up with a new way to do

09:28:45    3   that.   And it did it by creating, bringing into existence a

09:28:50    4   new protocol.

09:28:52    5              THE COURT:    Are you -- are you --

09:28:53    6              MR. LANDIS:    That is what this patent is about.

09:28:54    7              THE COURT:    -- are you telling me, Mr. Landis,

09:28:56    8   that this -- this patent requires the base station to

09:29:00    9   create some new signal or protocol out of just thin air

09:29:04   10   without reference to anything because there was not enough

09:29:07   11   space to store the existing communication protocols and

09:29:14   12   signals?    So, now, it's just got to come up with it out of

09:29:17   13   thin air?     Is that what you're telling me?       Where -- where

09:29:19   14   it would come up with it if it's generating it or creating

09:29:23   15   it and bringing it into existence, as you say, for the

09:29:26   16   first time?

09:29:27   17              MR. LANDIS:    Yes, Your Honor.     It's not creating

09:29:29   18   it out of thin air.      That's -- that's not what I'm saying

09:29:32   19   to the Court.

09:29:33   20       What it's doing is, it's taking all of the information

09:29:36   21   it's getting from the various manufacturers, and it's using

09:29:40   22   that information to create a new scheme, a new command and

09:29:45   23   control protocol that can be utilized with each of the

09:29:50   24   devices, because it couldn't take what it got -- the amount

09:29:54   25   of information it got, the command sets -- and if you look
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 22 of 105 PageID #: 1465
                                                                                       22



09:29:59    1   in Column 8, probably around -- starting at Line 11, it

09:30:04    2   talks about how big this information was and the fact that

09:30:07    3   this device couldn't store it at this time.

09:30:09    4           And so it needed to take those pieces and then

09:30:13    5   create a new command and control protocol from that.             That

09:30:17    6   command and control protocol is still -- wasn't in

09:30:20    7   existence beforehand.     It is being made using pieces of

09:30:24    8   information that were in existence, but the thing that's

09:30:28    9   being created is new.

09:30:34   10           THE COURT:     So you're telling me if the device

09:30:37   11   communicates with the -- I'll call them appliances, be it

09:30:43   12   television or sound system or something else, if the base

09:30:48   13   station communicates with these appliances by using an

09:30:53   14   existing signal or protocol that came from the

09:30:58   15   manufacturer, then in your view, they don't meet this claim

09:31:00   16   whatsoever?

09:31:00   17           MR. LANDIS:     Yes, Your Honor, that's my view, they

09:31:05   18   do not meet this claim.

09:31:06   19           THE COURT:     Wasn't -- and correct me if I'm wrong,

09:31:09   20   Mr. Landis, but wasn't the process of compacting the

09:31:14   21   information part of the inventiveness of this patent, so

09:31:21   22   because there were so many devices and so many existing

09:31:24   23   signals or protocols out there, wasn't part of what made

09:31:29   24   this unique the ability to compact that information and use

09:31:32   25   those existing means of communication to interact with the
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 23 of 105 PageID #: 1466
                                                                                       23



09:31:36    1   appliances?

09:31:38    2       That seems -- if that's true, that seems to be counter

09:31:41    3   to your argument that the device has to create something

09:31:45    4   new because they couldn't store all the pre-existing

09:31:50    5   communication protocols.

09:31:52    6           MR. LANDIS:        Your Honor is correct, but with -- in

09:31:58    7   my opinion, with a slight modification.

09:32:00    8           Yes, compaction or compression to get down to use

09:32:04    9   the 10 kilobytes memory that was available at the time was

09:32:07   10   an important part of this invention.         But to do that, they

09:32:12   11   had to generate and create this new command and control

09:32:17   12   protocol.     That's the way they got to the compaction.

09:32:21   13   That's the way they were able to utilize the space they had

09:32:27   14   available.

09:32:28   15           They couldn't do it through straight compression

09:32:30   16   of the stuff they got.       They had to find a new scheme,

09:32:34   17   which is delineated in this patent for column after column.

09:32:39   18       They had to find a new scheme in order to have that

09:32:43   19   information available.       That new scheme allowed -- allowed

09:32:47   20   the compaction or the compression to occur such that the

09:32:50   21   memory space available was sufficient.

09:32:53   22           THE COURT:     All right.     I'm following your

09:32:55   23   argument.     What else?

09:32:57   24           MR. LANDIS:        That's all I have, Your Honor.

09:32:58   25           THE COURT:     Mr. Keyhani, I'll give you a brief
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 24 of 105 PageID #: 1467
                                                                                       24



09:33:02    1   rebuttal on this.

09:33:02    2           MR. KEYHANI:      Thank you, Your Honor.

09:33:04    3           On the term "plurality," it's Plaintiff's

09:33:11    4   position, and it was the case -- it was the position the

09:33:16    5   parties took in the prior case and the Court took, the term

09:33:22    6   "plurality" was never construed in the prior case.

09:33:26    7       We submit that the plain and ordinary meaning of the

09:33:28    8   term "plurality" understood in the context of the

09:33:30    9   specification by one of ordinary skill in the art is -- is

09:33:34   10   sufficient.

09:33:37   11           There's no support for narrowing or redefining a

09:33:40   12   term if the term itself is -- is clear or reasonably clear

09:33:46   13   to one of ordinary skill in the art.

09:33:48   14           THE COURT:     What is --

09:33:49   15           MR. KEYHANI:      When we speak about -- yes?

09:33:52   16           THE COURT:     What is your understanding of what a

09:33:55   17   person of ordinary skill in the art would consider or know

09:33:57   18   plurality to mean?

09:33:58   19           MR. KEYHANI:      In the context of the specification,

09:34:01   20   Your Honor, I -- I'll take a quote from this Court in the

09:34:04   21   prior case when -- when this Court in -- in its opinion on

09:34:13   22   summary judgment defined the object of the invention,

09:34:18   23   which -- the very object of the invention is to facilitate

09:34:23   24   communication with different third-party external devices.

09:34:26   25           So different various -- that's the meaning in the
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 25 of 105 PageID #: 1468
                                                                                       25



09:34:30    1   context -- that's the ordinary meaning.          We don't need to

09:34:33    2   change it.     We don't need to change the word "plurality" to

09:34:36    3   anything because plurality in this context means a variety.

09:34:39    4   It means different.

09:34:42    5              And if you -- if we were to interpose Mr. Landis's

09:34:47    6   definition or re -- or construct the term "plurality," then

09:34:52    7   it would be to facilitate -- then -- then the preamble

09:34:56    8   would have to be reinterpreted of this -- of the claim,

09:35:02    9   would be to communicate with two or more -- with two or

09:35:06   10   more third-party external devices or whatever number

09:35:09   11   Mr. Landis is arguing, but it could be one device.

09:35:14   12       It's the capability of a microprocessor, because this

09:35:18   13   is -- this is a claim that speaks to the capability.             A

09:35:21   14   microprocessor for generating.       It doesn't say that the

09:35:25   15   microprocessor is generating.       A microprocessor for

09:35:29   16   generating a plurality of communication protocols.            And the

09:35:37   17   preamble, Your Honor, as I mentioned earlier -- and -- and

09:35:38   18   we can look at any number of references in the

09:35:41   19   specification, but the claim language is very instructive

09:35:43   20   and provides guidance.

09:35:46   21              A communication -- I'm reading the preamble of

09:35:49   22   Claim 1.     A communication command control and sensing

09:35:51   23   system for communicating with a plurality of external

09:35:55   24   devices.

09:35:56   25              And this Court, which is consistent with the plain
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 26 of 105 PageID #: 1469
                                                                                       26



09:35:59    1   and ordinary meaning of the invention, stated:           The purpose

09:36:02    2   of this invention is, quote, to facilitate communication

09:36:06    3   with different third-party external devices.

09:36:09    4           So implicitly, Your Honor, we submit that the

09:36:11    5   Court, you know, already sort of, you know, understood

09:36:16    6   the -- or referenced the -- the purpose of the -- of the

09:36:22    7   invention and also uses the word different.           And we think

09:36:27    8   that word different third-party external devices, if you

09:36:31    9   were -- if you were to change the word in the preamble to

09:36:34   10   different, communicating with different external devices,

09:36:36   11   you would capture the very essence of this patent.

09:36:39   12       The ability, the capability, Your Honor, for a

09:36:41   13   microprocessor to communicate would -- with different or

09:36:47   14   variety -- with different external devices, it -- there is

09:36:50   15   no indication in the specification whatsoever anywhere that

09:36:54   16   there's any quantification.

09:36:57   17       Other cases and interpretation of language in other

09:36:59   18   cases are not relevant to the construction of a term or

09:37:02   19   understanding of a term within a patent where the

09:37:06   20   specification -- the intrinsic evidence makes crystal clear

09:37:10   21   that that is the purpose of the invention -- --

09:37:13   22           THE COURT:     Let me --

09:37:13   23           MR. KEYHANI:      -- and it would frustrate the

09:37:16   24   purpose to change the term.

09:37:20   25           THE COURT:     -- let me stop and ask you a question.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 27 of 105 PageID #: 1470
                                                                                       27



09:37:21    1   Isn't it the case that in the claim construction opinion

09:37:24    2   entered in the earlier case, the HTC case, that plurality

09:37:26    3   was noted to be two or more?       Are you now telling me that

09:37:29    4   as much as you want to embrace the prior opinion on

09:37:32    5   generating and processing -- excuse me, generating and

09:37:35    6   creating, you don't want to embrace it on plurality?

09:37:37    7           MR. KEYHANI:      Your Honor, I -- we -- we do.

09:37:42    8   I'm -- I'm not familiar -- that's not my understanding.                I

09:37:45    9   apologize, Your Honor.     I did not -- I did not read that

09:37:48   10   out of the -- out of the prior construction, Your Honor.

09:37:50   11           THE COURT:     I -- I would refer you to the

09:37:52   12   construction in the prior opinion relating to plurality of

09:37:57   13   home entertainment systems, Claim 26.

09:38:00   14           MR. KEYHANI:      I'm going to take a look at that,

09:38:03   15   Your Honor.

09:38:03   16           THE COURT:     I may be wrong, but -- it's been

09:38:05   17   awhile, but that's my recollection.

09:38:12   18           Try Page 54 of the claim construction opinion in

09:38:15   19   the earlier case.

09:38:16   20           MR. KEYHANI:      Thank you, Your Honor.       On Page 54,

09:38:41   21   after the reference to the excerpt that the Court

09:38:46   22   references, it states:     The specification -- I'm reading

09:38:48   23   off of the -- the first sentence after the -- the quoted

09:38:54   24   language of the specification on Page 54 of the opinion.

09:38:58   25           The specification mentions various devices that
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 28 of 105 PageID #: 1471
                                                                                       28



09:39:03    1   may be part of the home entertainment system.           The '967

09:39:03    2   patent provides no special needs to determine home

09:39:12    3   entertainment system.     The Court here uses the term

09:39:13    4   "various devices," and we agree with that, Your Honor.             The

09:39:15    5   specification mentions various devices that may be part of

09:39:19    6   the home entertainment system.

09:39:20    7           And so the reference to -- and the -- and earlier,

09:39:24    8   on Page 53, Your Honor, it says:        The specification -- this

09:39:28    9   is at the bottom of Page 53 under -- under the heading

09:39:33   10   The Specification, underlined.

09:39:35   11       The specification references a plurality of external

09:39:38   12   devices that may be used in relation to describe the

09:39:41   13   invention, for example -- and it goes on and cites to this

09:39:44   14   excerpt, Your Honor, Column 20, Lines 41 through 22.

09:39:49   15           THE COURT:     Let me -- let me stop you,

09:39:51   16   Mr. Keyhani.   I'll -- I'll be more precise in my direction.

09:39:54   17           Page 54 of the prior claim construction opinion

09:39:59   18   under the Section that says Conclusion, the second

09:40:02   19   paragraph --

09:40:03   20           MR. KEYHANI:      Oh.

09:40:05   21           THE COURT:     -- the fourth line down of the second

09:40:09   22   paragraph says:    On balance, the Court finds that the

09:40:12   23   plurality, parentheses, i.e., two or more, close

09:40:16   24   parentheses, of home entertainment systems are separate

09:40:20   25   from the previous claimed base station and handset.             That's
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 29 of 105 PageID #: 1472
                                                                                       29



09:40:25    1   the sentence I'm referring to.

09:40:26    2           MR. KEYHANI:      Yes, Your Honor.      We -- I see that,

09:40:30    3   and I -- I did not read that, Your Honor -- the, i.e., and

09:40:35    4   the parentheses as a specific construction of the Court.               I

09:40:40    5   read the description, the Court describing the -- what I

09:40:46    6   just read above, referencing various -- the specification

09:40:50    7   mentions various devices.

09:40:51    8           Your Honor, I would submit -- we would submit that

09:40:56    9   in the abstract, if I may, or in -- you know, in maybe

09:41:02   10   common lingo, the term "plurality" might mean two or more.

09:41:07   11   But in this specific context, if you really read the

09:41:10   12   specification, as the Court describes it above, it says:

09:41:12   13   The specification mentions various devices.           And this is

09:41:15   14   discussing -- you know, I'm not going to argue what the

09:41:18   15   Court meant.

09:41:19   16           THE COURT:     No.

09:41:20   17           MR. KEYHANI:      But -- so I apologize if I -- if it

09:41:23   18   sounds like -- we're not trying to do that.           It just -- the

09:41:27   19   Court's sort of intuitive interpretation -- and this was

09:41:30   20   also with the input of the Court's presumably technical

09:41:34   21   expert or consultation, is consistent with our reading of

09:41:37   22   that.

09:41:38   23       And so that's how we read it.         And we think we're --

09:41:40   24   it's consistent with that, Your Honor, that it's -- that it

09:41:44   25   really is about various -- it's really about -- and -- and
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 30 of 105 PageID #: 1473
                                                                                       30



09:41:47    1   also, the Court's reference in the summary judgment opinion

09:41:50    2   also talks about to facilitate -- the purpose of the

09:41:56    3   invention is to facilitate communication with different

09:41:59    4   third-party devices, various devices.

09:42:00    5           Now, keeping in mind, Your Honor --

09:42:00    6           THE COURT:     You're going to have to --

09:42:03    7           MR. KEYHANI:      -- various --

09:42:03    8           THE COURT:     -- you're going to have to slow down

09:42:05    9   if you're going to read like that.

09:42:07   10           MR. KEYHANI:      I'm sorry.     The term "various," Your

09:42:11   11   Honor, and the term "different" does not -- is not

09:42:17   12   inconsistent, Your Honor, with two or more.           They could be

09:42:20   13   two or more.   But it's a -- it's a nuance, because the --

09:42:25   14   the -- the preamble states that this is a -- a

09:42:29   15   microprocessor for generating.

09:42:31   16           So it's the capability to do this -- this --

09:42:35   17   whatever comes next, for generating.         The Court has taken

09:42:39   18   the position clearly, and we agree with that position, that

09:42:41   19   it's about the capability to do -- the capability to do

09:42:46   20   these various things, the capability to communicate with

09:42:49   21   various devices.

09:42:50   22           Now, I guess the question is this.           If we define

09:42:55   23   it -- plurality as having to be two, let's just play that

09:42:59   24   out for a moment.    If we say plurality means two or more,

09:43:03   25   what are we excluding?     We're excluding one.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 31 of 105 PageID #: 1474
                                                                                       31



09:43:08    1           So would -- would Salazar -- would the invention

09:43:11    2   that communicates -- would a communication command control

09:43:16    3   and sensing system, Your Honor, that communicates with one

09:43:19    4   external device, would that not be within the plurality?

09:43:23    5       Does it have to communicate with -- does the patent --

09:43:26    6   does the invention really teach that it must communicate

09:43:29    7   with two or more, or is the term "plurality," which does

09:43:32    8   not need construction, Your Honor, really mean what the

09:43:34    9   Court in at least one section described it, as we

09:43:39   10   understand it, as the purpose of the invention articulated

09:43:41   11   by the Court itself is to facilitate communication with

09:43:46   12   different third-party external devices, which would -- we

09:43:50   13   submit is a nuance, but it is important because it

09:43:54   14   captures -- we're all trying to capture what the intent --

09:43:58   15   what one of ordinary skill in the art would understand is

09:44:02   16   the intent and to -- and -- and a disclosure, and it really

09:44:05   17   is about various -- it's about different.          And those are

09:44:07   18   words that we find both in the Court's claim construction

09:44:11   19   language.

09:44:12   20           Again, the Court -- it's the Court's construction,

09:44:14   21   so I'm not going to put words in your -- or try to

09:44:17   22   interpret your mind, but that's how we see it as most

09:44:20   23   consistent.   And we don't think it requires construction.

09:44:23   24           The experts during trial in the last case did not

09:44:25   25   have any problem, you know, interpreting -- if Your Honor
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 32 of 105 PageID #: 1475
                                                                                        32



09:44:31    1   recalls, this claim, and many claims they use the word

09:44:36    2   "plurality," both experts -- both Plaintiff's and

09:44:37    3   Defendant's expert didn't seem to have any difficulty

09:44:40    4   understanding and applying that, Your Honor.

09:44:42    5              THE COURT:     If it's capable of communicating with

09:44:45    6   only one appliance, how is that various?          One is not

09:44:48    7   various.

09:44:51    8              MR. KEYHANI:     Your Honor -- I'm sorry, but one or

09:44:53    9   more -- and they're not limited to one, Your Honor.              Yes,

09:45:00   10   one is not various, Your Honor.        That's -- that's correct.

09:45:04   11       All we're saying is it's one or more.           Not limited

09:45:08   12   to -- it's not a quantification we're saying.           It's a

09:45:11   13   plurality -- in the context means a variety, many, any --

09:45:15   14   any one of which, any one of which, different.

09:45:18   15              As the Court noted, the purpose of the invention

09:45:20   16   is to facilitate communication with different external

09:45:26   17   devices, various external devices, one or more external

09:45:29   18   devices, any number of external devices.

09:45:31   19              But it's not really about specifically limiting

09:45:33   20   the claim.     It must communicate with this number of

09:45:35   21   devices.     That was not the intent.     I don't believe one of

09:45:38   22   ordinary skill in the art would understand it to limit it

09:45:42   23   to any particular -- nowhere in the specification can

09:45:46   24   Landis or -- you know, point out anywhere where it limits

09:45:49   25   the communication to external devices to any particular
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 33 of 105 PageID #: 1476
                                                                                       33



09:45:52    1   number of devices.

09:45:54    2              It's simply, as the Court summarized before the

09:45:56    3   conclusion, various -- the specification mentions various

09:46:01    4   devices that may be part of the home entertainment system,

09:46:05    5   and there was a reference to a plurality of devices.

09:46:07    6              And that's all I have, Your Honor.

09:46:11    7              THE COURT:     All right.   Please -- please be

09:46:14    8   careful that you refer to opposing counsel as Mr. Landis,

09:46:17    9   not just Landis.

09:46:19   10              MR. KEYHANI:     I -- I apologize, Your Honor.

09:46:20   11              THE COURT:     All right.   Do you have anything for

09:46:21   12   me very quickly on the generating or creating before we

09:46:24   13   move on?

09:46:24   14              MR. KEYHANI:     No, Your Honor.    It's -- other than

09:46:29   15   to say that -- I guess one point I do have -- just one

09:46:33   16   point, that Your Honor is -- is correct and -- and -- and

09:46:38   17   we agree that the -- the claim element that -- as Your --

09:46:43   18   as Your Honor described that involves compacting and com --

09:46:46   19   compressing, the compression concept of parameter sets to

09:46:52   20   recreate command code sets, Your Honor, that really tells

09:46:55   21   us that, in fact -- that is clear guidance that the notion

09:47:01   22   here or the concept here, the invention here is about

09:47:04   23   taking information, as Your Honor noted, and using that

09:47:09   24   information, the parameter sets, compressing the parameter

09:47:14   25   sets, or taking in the -- the parameters -- the parameter
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 34 of 105 PageID #: 1477
                                                                                       34



09:47:18    1   sets and then recreating command codes.

09:47:21    2           But there is information to start with.            It is not

09:47:24    3   from the thin air.     And it is a finite -- it is a creation

09:47:27    4   from a finite universe of information.         There's no question

09:47:31    5   about that.

09:47:31    6           It would be -- I -- I don't want to use this word.

09:47:35    7   It would be nonsensical to try -- for its device or not

09:47:40    8   possible -- as far as we know, it's certainly not disclosed

09:47:43    9   by Mr. Salazar, to create commands from the thin air.

09:47:46   10           What are you -- what are you -- what are you

09:47:48   11   creating commands for?     You're creating commands for

09:47:52   12   specific devices that have specific demand -- commands.

09:47:56   13   That's what the commands are being created for.            You're

09:47:58   14   taking parameters, information, and using that information

09:48:01   15   to recreate -- and the recreation is really the creation of

09:48:06   16   commands that can communicate.

09:48:07   17           But you're doing it by compression.           So this

09:48:09   18   brings an efficiency and a memory-saving feature to the

09:48:14   19   device that, as Your Honor noted, is a key aspect of the

09:48:19   20   inventiveness, which the examiner also noted during the

09:48:21   21   prosecution.

09:48:22   22           So you're taking information and then using this

09:48:24   23   information to create the commands, but you're not starting

09:48:27   24   off with nothing, Your Honor.       You're starting with

09:48:29   25   information.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 35 of 105 PageID #: 1478
                                                                                       35



09:48:29    1            THE COURT:     I understand your argument.

09:48:30    2            MR. KEYHANI:     Thank you, Your Honor.

09:48:30    3            THE COURT:     All right.    Let's move on to the next

09:48:32    4   term for construction.     This -- this emanates from Claim 2

09:48:40    5   of the patent-in-suit, "selector control by said

09:48:45    6   microprocessor for enabling," et cetera.

09:48:48    7            Let me hear from -- let me hear from the Plaintiff

09:48:52    8   first -- excuse me -- on this.

09:48:54    9            MR. KEYHANI:     Is this the term "selector," Your

09:48:57   10   Honor?

09:48:57   11            THE COURT:     Yes, "selector controlled by."

09:49:01   12            MR. KEYHANI:     Thank you, Your Honor.

09:49:09   13            THE COURT:     I don't think you want me to read all

09:49:10   14   of that language into the record.        I think we all

09:49:13   15   know what --

09:49:13   16            MR. KEYHANI:     No, no -- yes -- yes, we do.         Yes,

09:49:15   17   Your Honor.

09:49:15   18            We don't -- the -- the Plaintiff's position is

09:49:20   19   we -- we agree.    We accept the Court's construction.           We

09:49:24   20   don't need to redefine, or I should say deference to the

09:49:28   21   plain and ordinary meaning of this term.

09:49:31   22            The Defendant -- Defendants -- or Mr. Landis

09:49:35   23   has -- argues that this should be defined as a multiplexer

09:49:39   24   or a demultiplexer.

09:49:44   25       These terms do not appear in the specification
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 36 of 105 PageID #: 1479
                                                                                       36



09:49:48    1   anywhere, and I'm not sure exactly what they mean.             I have

09:49:52    2   to look them up.     But there's no reference whatsoever in

09:49:56    3   the specification.

09:49:56    4              The selector is -- has a plain and ordinary

09:49:59    5   meaning.    It's a simpler term itself.       It's the term that's

09:50:03    6   used in the specification.

09:50:04    7              There are only two bases, Your Honor -- as Your

09:50:07    8   Honor is aware, that justify departing from the, you know,

09:50:12    9   plain and ordinary meaning.       And one is if the patent owner

09:50:16   10   or the patentee serves as a lexicographer, or the patent

09:50:21   11   owner disavows the full scope of the claim, which that must

09:50:26   12   be by clear and unmistakable surrender.          There is no

09:50:30   13   lexicography here.     The patentee never tried to redefine

09:50:36   14   the word "selector" anywhere in the -- in the

09:50:37   15   specification.     And there is no clear and unmistakable

09:50:41   16   surrender of any construction or definition of selector.

09:50:43   17              So this just -- and quite frankly, Your Honor,

09:50:46   18   aside from all of that, aside from the fact that there's no

09:50:49   19   reason to change the term and it doesn't meet the two

09:50:53   20   required tests, it would be more confusing I -- we believe

09:50:56   21   for the jury anyway to try to use a term -- a more

09:50:59   22   complicated term that's not even used by the specification.

09:51:01   23              So we don't think this is necessary.        No

09:51:04   24   construction is necessary.      The Court's prior construction

09:51:06   25   in the prior case -- or position, I should say -- I think
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 37 of 105 PageID #: 1480
                                                                                       37



09:51:11    1   there was no construction -- should just stand, Your Honor.

09:51:13    2            THE COURT:    All right.     Let me hear from the

09:51:14    3   Defendant.

09:51:16    4            MR. WITTENZELLNER:      Good morning, Your Honor.

09:51:17    5   John Wittenzellner for Defendants and intervenors.            May it

09:51:20    6   please the Court.

09:51:20    7            THE COURT:    Please proceed.

09:51:22    8            MR. WITTENZELLNER:      Thank you, Your Honor.

09:51:22    9            I'd like to start with Slide 13.

09:51:27   10            THE COURT:    We're not going to use slides.

09:51:27   11            MR. WITTENZELLNER:      Your Honor --

09:51:28   12            THE COURT:    We're not going to use slides since

09:51:31   13   the other side didn't get them before the hearing.            Just --

09:51:34   14   just give me your argument.

09:51:35   15            MR. WITTENZELLNER:      Okay, Your Honor.       Will do.

09:51:37   16            One of the main objectives of this invention is to

09:51:41   17   provide two full-way communication, whether it be via

09:51:46   18   infra-red or radio frequency communication links.            And this

09:51:49   19   is -- one example of this is Column 1, Lines 34 through 36

09:51:53   20   of the patent.

09:51:54   21            And this allows a system to be able to use either

09:52:00   22   type of communication, IR or RF, as a backup.           So, for

09:52:06   23   example, if the RF fails, the infra-red can be used in its

09:52:10   24   place.   And that comes from Column 1, Line 34 through 36,

09:52:15   25   of the specification.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 38 of 105 PageID #: 1481
                                                                                       38



09:52:16    1              So with that objective in mind, as well as

09:52:19    2   additional disclosures in the specification, we submit that

09:52:21    3   it is clear that the selector is a

09:52:25    4   multiplexer/demultiplexer.

09:52:26    5              Now, opposing counsel said that there's no

09:52:31    6   reference in the specification to a

09:52:35    7   multiplexer/demultiplexer.      The term not used.

09:52:36    8              I agree that the term is not expressly used, but

09:52:41    9   it's our position that when a person of ordinary skill in

09:52:44   10   the art were to look at the specification, as well as

09:52:47   11   Figure 3, that says multiplexer/demultiplexer to a skilled

09:52:52   12   artisan.

09:52:53   13              THE COURT:   Let me ask you this --

09:52:54   14              MR. WITTENZELLNER:    Looking at --

09:52:55   15              THE COURT:   -- let me ask you -- let me ask you

09:52:57   16   this, counsel.    Respond to the argument that this is a

09:53:01   17   thinly-veiled attempt to import a limitation, that

09:53:06   18   multiplexer/demultiplexer is not spelled out in the patent

09:53:09   19   and it's a -- it's a clear narrowing of selector strictly

09:53:15   20   for purposes of avoiding infringement.         What -- what's your

09:53:18   21   bottom-line argument to that?

09:53:20   22              MR. WITTENZELLNER:    Sure, Your Honor.

09:53:20   23              Our bottom-line argument would be twofold.

09:53:24   24   First, the -- Figure 3, as it's depicted and shown in the

09:53:31   25   RF transceiver and IR transceiver connected two inputs to
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 39 of 105 PageID #: 1482
                                                                                       39



09:53:36    1   be combined down to a single common path to the

09:53:38    2   microprocessor, and that's during reception or receiving,

09:53:41    3   and the same common path going back out during transmission

09:53:45    4   is a hallmark of a multiplexer/demultiplexer.

09:53:48    5           In addition, it's also consistent with the

09:54:00    6   objectives of the invention, the objective being that

09:54:03    7   ability to -- as Mr. Landis will discuss in further detail

09:54:05    8   later, for the microprocessor to use common communication

09:54:10    9   protocols, whether it's transmitting via RF or infra-red.

09:54:14   10           And, again, this falls back to one of the

09:54:17   11   objectives that I just discussed of being able to

09:54:22   12   communicate via either means and to fall back on one of

09:54:26   13   those methods of communication if the other should fail.

09:54:29   14           And so I think a person of ordinary skill in the

09:54:33   15   art looking at what the patent was trying to accomplish,

09:54:38   16   its ability to -- to share a common path out of the

09:54:40   17   processor, and then throughout that common path to either

09:54:46   18   the infra-red transceiver or the RF transceiver, combined

09:54:52   19   with Figure 3 which, as we described in our briefing,

09:54:55   20   clearly shows the RF/IR selector acting as a

09:54:59   21   multiplexer/demultiplexer, but that person of ordinary

09:55:00   22   skill in the art would look at this and say that's a

09:55:02   23   multiplexer/demultiplexer, even though the term itself, as

09:55:06   24   we admit, is not expressly used in the specification.

09:55:10   25           THE COURT:     Let me ask this question.         In these
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 40 of 105 PageID #: 1483
                                                                                       40



09:55:14    1   competing constructions that the parties have proposed,

09:55:17    2   there seems to be a variance between your use of the claim

09:55:23    3   language as desired and the Plaintiff's suggestion as

09:55:26    4   selected by a user.     Is there a fight between the parties

09:55:30    5   here on that difference, or is that a distinction without a

09:55:35    6   difference?

09:55:35    7           MR. WITTENZELLNER:       Your Honor, I believe that

09:55:37    8   comes from the earlier recitation in Claim 1 about -- about

09:55:44    9   the desired command code set.       But that's not really the

09:55:48   10   issue that we have a dispute over with respect to this

09:55:53   11   term.

09:55:53   12           THE COURT:     Okay.

09:55:54   13           MR. WITTENZELLNER:       One other -- if -- if I may,

09:55:56   14   Your Honor, one other thing that I meant to add is that

09:55:59   15   nothing in the patent excludes the use of IR or infra-red

09:56:04   16   or radio frequency at the -- at the same time.

09:56:08   17       And allowing that capability is yet another hallmark

09:56:12   18   of what's provided by a multiplexer/demultiplexer.

09:56:15   19           THE COURT:     All right.

09:56:17   20           MR. WITTENZELLNER:       And if --

09:56:17   21           THE COURT:     Thank you.

09:56:18   22           MR. WITTENZELLNER:       -- if the Court has no further

09:56:19   23   questions, that's -- we're finished with this term.

09:56:21   24           THE COURT:     Then we're finished with this term.

09:56:24   25           Let's go on to the next one --
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 41 of 105 PageID #: 1484
                                                                                       41



09:56:26    1              MR. WITTENZELLNER:    Thank you, Your Honor.

09:56:26    2              THE COURT:    -- which is "a communication protocol"

09:56:31    3   from the independent claims.       Let me hear from Plaintiff

09:56:34    4   first -- well, actually, Plaintiff is proposing plain and

09:56:39    5   ordinary meaning.

09:56:39    6              Let's reverse the order.      Let me hear from the

09:56:43    7   Defendants first on this.

09:56:46    8              MR. LANDIS:    Your Honor, Todd Landis again for

09:56:48    9   Defendants/intervenors.

09:56:50   10              Your Honor, the real crux of this argument is what

09:56:55   11   is a protocol, and does it differ from a -- a signal or

09:57:04   12   more particularly, a carrier signal?

09:57:05   13       I think the confusion that has happened a lot in the

09:57:07   14   previous case and in this is what is -- you know, what is

09:57:16   15   the difference between a protocol and a carrier signal?

09:57:19   16              In these claims, we have infra-red, we have radio

09:57:22   17   frequency.     Both of those are carrier signals.        They're --

09:57:26   18   they're means to carry something.        There are no specific

09:57:32   19   protocols that are called IR protocol or RF protocol.

09:57:37   20   There are protocols that use RF.        There are protocols that

09:57:40   21   use IR.    There are protocols that can use both.

09:57:45   22              But the protocol itself is a set of rules and

09:57:53   23   formats for messages that would be communicated between two

09:57:56   24   devices.     Those rules and formats are what get carried on

09:58:01   25   either an IR transmission or an RF transmission.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 42 of 105 PageID #: 1485
                                                                                       42



09:58:11    1              And so the real dispute here is just making

09:58:13    2   protocol what it's supposed to be, because in the previous

09:58:15    3   case, Plaintiff's expert tried to argue that protocol was

09:58:18    4   something much broader than what it really is.

09:58:21    5       And so we believe that -- that we have to limit this

09:58:24    6   down to what it really is, which is the rules and formats

09:58:28    7   of messages that are exchanged between devices so that they

09:58:31    8   can communicate.

09:58:33    9              THE COURT:    Let me -- let me ask --

09:58:34   10              MR. LANDIS:    It is not how those messages are

09:58:37   11   carried.

09:58:37   12              THE COURT:    Let me ask you this, Mr. Landis.        In

09:58:40   13   determining what it really is, I believe is the way you put

09:58:43   14   it, the Court's been referred to a 2016 dictionary

09:58:47   15   definition.

09:58:52   16       Tell me the level of appropriateness for the Court to

09:58:54   17   apply a 2016 definition to a patent that was filed in 1995.

09:59:00   18   It clearly post-dates the document at issue here.

09:59:05   19              MR. LANDIS:    Your Honor, I -- I completely agree

09:59:08   20   that that is not something that I would generally do to

09:59:12   21   the -- you know, present to the Court, you know, and I --

09:59:15   22   and, again, I'm -- I'm not making excuses, Your Honor.             The

09:59:18   23   fact of the matter is, I didn't have access to the other

09:59:20   24   earlier Newton's Telecom Dictionaries, you know, and I

09:59:24   25   still don't have access to them.        I still couldn't get
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 43 of 105 PageID #: 1486
                                                                                       43



09:59:27    1   access to them.

09:59:28    2           But, you know, from what I understand, the earlier

09:59:32    3   definitions wouldn't be any different from this definition.

09:59:35    4   You can go all the way back to the early 90's, and the

09:59:39    5   definition of protocol is going to remain the same.

09:59:42    6       It is going to be a set of rules and formats for

09:59:44    7   messages that are exchanged.       That's the whole purpose of a

09:59:47    8   protocol is to have a common set of rules and formats so

09:59:50    9   that everyone that's manufacturing these devices can know

09:59:55   10   that if I send a -- if I format a message in a certain way,

09:59:59   11   it's going to cause a certain operation.

10:00:01   12           And that's the whole purpose of having a protocol,

10:00:05   13   it's the whole reason these organizations come up with

10:00:08   14   protocols, like Bluetooth, or, you know, WiFi protocols and

10:00:13   15   numerous others.

10:00:15   16       It is so that we don't have -- (audio beeps)

10:00:18   17   manufacturers have individual messages and formats.             We

10:00:22   18   have one universal set of rules, set of formats that

10:00:26   19   everyone using a Bluetooth device, for example, will use.

10:00:31   20           THE COURT:     All right.     Let me hear from Plaintiff

10:00:33   21   in response.

10:00:34   22           MR. KEYHANI:      Your Honor, the patentee, who was

10:00:41   23   clearly one of skill in the art -- and the Court became

10:00:45   24   familiar with Mr. Salazar and the patent attorney also who

10:00:49   25   drafted this.     And both of the patentees -- there's two
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 44 of 105 PageID #: 1487
                                                                                       44



10:00:53    1   patentees -- they chose to use the word "communication

10:00:58    2   protocol," "a communication protocol."         It's -- the entire

10:01:02    3   specification is filled with references to communication

10:01:08    4   protocol.

10:01:08    5           There is no reference anywhere in the

10:01:11    6   specification to the term or what Defendants' counsel is

10:01:17    7   arguing in position of this motion under rules.            It's

10:01:22    8   broader than that.     It's nuanced.     And it doesn't need to

10:01:25    9   be defined.

10:01:26   10           The -- the parties tried the case, and there was

10:01:29   11   no -- Defendants' expert in the prior case did not have a

10:01:34   12   difficult time understanding the term "communication

10:01:37   13   protocol," nor did he ever indicate that in his testimony.

10:01:43   14       It may not be defined -- plain and ordinary meaning

10:01:46   15   controls.     There's no indication that the patentee wanted

10:01:48   16   to redefine it in any way, or there's been no clear or

10:01:53   17   unmistakable surrender.

10:01:55   18           And so it's really a narrowing or a tweaking in

10:01:59   19   a -- in a narrowing sense, again, to -- to limit the scope

10:02:02   20   of the claim.     And there's no basis to do that.         It's a

10:02:05   21   protocol.     It -- it might include rules, but it's not

10:02:09   22   limited to rules.     And there's no reason to limit that.

10:02:12   23   There's no reference.

10:02:15   24           An external -- you know, some dictionary from 2016

10:02:18   25   has no -- first of all, external evidence has no real place
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 45 of 105 PageID #: 1488
                                                                                       45



10:02:22    1   here.   We have an intrinsic record that's complete.            And

10:02:26    2   there's no testimony -- we have the opinion of Defendants'

10:02:30    3   counsel, but we have no expert testimony to support how one

10:02:33    4   of ordinary skill in the art would -- would believe that

10:02:37    5   there should be a unique construction for this term or it's

10:02:41    6   necessary.

10:02:42    7            And so we see no reason to change what's there.               I

10:02:45    8   mean, that's a term that's used -- if you search the

10:02:50    9   patent, you know, numerous times, probably over a dozen

10:02:53   10   times -- over a dozen times probably.

10:02:57   11       And there's no reason -- and so -- so we're -- we're

10:02:59   12   going to be replacing what the patentee chose to use as --

10:03:03   13   as his term -- as the patentees chose to use as his term to

10:03:08   14   define his invention.     And, I think, Your Honor, he's

10:03:11   15   entitled to define his invention as he chose.

10:03:16   16            THE COURT:    All right.     Let's move on.      I think

10:03:18   17   I've heard enough on this one.       Let's heard on -- let's

10:03:21   18   turn on -- let's move on to "a plurality of reprogrammable

10:03:24   19   communication protocols."

10:03:26   20            And here, the Defendant tells me that this is

10:03:31   21   indefinite because protocols can't be reprogrammed.             So let

10:03:34   22   me hear the argument from Defendant first, and then I'll

10:03:37   23   hear Plaintiff's argument for plain and ordinary meaning.

10:03:42   24            MR. LANDIS:    Thank you, Your Honor.        Todd Landis

10:03:44   25   again for Defendants/intervenors.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 46 of 105 PageID #: 1489
                                                                                       46



10:03:46    1             Your Honor, the heart of this argument is -- and

10:03:48    2   we did put indefinite in our briefing, Your Honor.            We also

10:03:52    3   put in a construction.      We put indefinite because

10:03:55    4   reprogrammable is an adjective.        It's not a noun.      It's an

10:03:59    5   adjective.   And it's -- it's modifying communication

10:04:04    6   protocols.

10:04:04    7             So this argument does somewhat go back to the

10:04:08    8   argument we just had, which is what is a communication

10:04:10    9   protocol because we need to know whether that thing can be

10:04:13   10   reprogrammed or not.      And the fact of the matter is

10:04:17   11   communication protocols aren't programs.          They are sets of

10:04:21   12   rules and formats.      They are generally created by

10:04:25   13   organizations sitting in a boardroom somewhere writing out

10:04:29   14   a giant document which tells you how you're going to do

10:04:32   15   things.

10:04:32   16             And so to have a reprogrammable communication

10:04:36   17   protocol, if you're truly going to interpret those words,

10:04:39   18   which is what we're tasked with doing, then it would have

10:04:43   19   to be that the rules and the formats of that protocol can

10:04:48   20   be changed through programming.

10:04:50   21             THE COURT:    Well, let me stop you there --

10:04:52   22             MR. LANDIS:    That should be the --

10:04:53   23             THE COURT:    -- let me stop you there.        If we're

10:04:54   24   going to talk about adjectives and the intricacies of

10:04:59   25   English grammar, in your alternative construction, is
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 47 of 105 PageID #: 1490
                                                                                       47



10:05:03    1   programming a noun or a verb?       Changed through programming,

10:05:09    2   is that something, or is that action?

10:05:12    3           MR. LANDIS:     So in -- in that context, Your Honor,

10:05:18    4   I -- I do believe it is a noun in that context because it

10:05:22    5   follows the -- the -- the -- the word "through."            So I

10:05:31    6   don't think, if I understand English well enough, that it

10:05:33    7   could be a verb.

10:05:34    8           But I'm not sure it changes my -- my argument,

10:05:37    9   because the -- the fact of the matter is what we're saying

10:05:41   10   here is something has to be able to be reprogrammed.

10:05:46   11       The thing that needs to be able to be reprogrammed

10:05:48   12   through programming are the sets of rules and formats.             Can

10:05:51   13   they be changed through programming?

10:05:55   14           THE COURT:     Is that programming limited to

10:05:58   15   software, in your view?

10:05:59   16           MR. LANDIS:     I mean, I think in a practical sense,

10:06:07   17   Your Honor, it could be firmware where -- where this --

10:06:11   18   this -- you know, the protocol could lie, but I think in --

10:06:15   19   for most practical purposes, it would be software.

10:06:19   20           THE COURT:     But you're not telling me it would be

10:06:21   21   limited to software?

10:06:22   22           MR. LANDIS:     I -- I'm not -- not saying it would

10:06:25   23   be limited to software.      I think my argument is more about

10:06:28   24   what needs to be changed through the programming as

10:06:32   25   opposed, you know, to -- to anything else.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 48 of 105 PageID #: 1491
                                                                                       48



10:06:34    1           So I'm not saying it would be limited to software.

10:06:36    2   I'm just saying that the thing that needs to be changed

10:06:39    3   would be the actual rules and formats of the communication

10:06:44    4   protocol.    That's the only way to make sense of this term.

10:06:47    5           We -- we believe the term is indefinite because no

10:06:49    6   one of skill in the art would ever consider a communication

10:06:52    7   protocol to be reprogrammable.       They are, you know,

10:06:54    8   generally done by organizations.

10:06:56    9           THE COURT:     Tell -- tell me what your evidence is

10:06:58   10   as to why no one of ordinary skill in the art would

10:07:02   11   consider a protocol to be reprogrammable.          Tell me what

10:07:06   12   supports that, other than your argument today.

10:07:08   13           MR. LANDIS:     So -- so -- so, Your Honor, what

10:07:12   14   supports that for me is just -- again, it's going back to

10:07:16   15   what we believe the proper definition of protocol is,

10:07:20   16   whether it's communication or any other type of protocol.

10:07:23   17   And that is that it's a set of rules and formats.            It's not

10:07:27   18   a program.

10:07:29   19           And because one of skill in the art would

10:07:32   20   understand that is the meaning of protocol, they would also

10:07:35   21   understand you can't -- you don't reprogram that.            It's not

10:07:38   22   a program.    You reprogram programs.       Whether they exist in

10:07:43   23   firmware or they exist just purely in software, that's

10:07:47   24   what's getting reprogrammed.

10:07:48   25           THE COURT:     All right.     So this is really a second
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 49 of 105 PageID #: 1492
                                                                                       49



10:07:52    1   round of argument about what is or isn't a protocol?

10:07:55    2           MR. LANDIS:     In many ways, Your Honor, yes.

10:07:58    3           THE COURT:     Okay.    Let me hear from the

10:08:01    4   Defendants, please -- excuse me, the Plaintiff.

10:08:02    5           MR. KEYHANI:      Thank you, Your Honor.

10:08:03    6           Your Honor, the -- the claim language that

10:08:07    7   includes this -- this clause, a plurality of reprogrammable

10:08:10    8   communication protocols, is also part of a larger claim

10:08:14    9   element, a microprocessor -- I'm reading the first element

10:08:21   10   of the body of the claim:      A microprocessor for generating

10:08:25   11   a plurality of control signals used to operate said system,

10:08:29   12   said microprocessor creating a plurality of reprogrammable

10:08:34   13   communication protocols, for transmission to said external

10:08:38   14   devices -- devices wherein each communication protocol

10:08:40   15   includes a command code set that defines a signal -- the

10:08:44   16   signals that are employed to communicate with each one --

10:08:47   17   each one of said external devices.

10:08:48   18           One of ordinary skill in the art -- Mr. Salazar

10:08:52   19   and Mr. Molero, both clearly are skilled in the art, as

10:08:59   20   well as their patent attorney, fully understood -- you

10:09:02   21   know, fully understand and chose these words.

10:09:05   22       And one of ordinary skill in the art in the context --

10:09:07   23   context of the specification and the claim language would

10:09:10   24   understand what -- what the scope of this claim is, clearly

10:09:14   25   would understand the scope of this claim and would be able
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 50 of 105 PageID #: 1493
                                                                                       50



10:09:17    1   to practice this claim.

10:09:18    2           There is no evidence that Defendants have brought

10:09:21    3   here or have referenced anywhere, any kind of evidence to

10:09:25    4   show that one of ordinary skill in the art would not

10:09:29    5   understand this term.     And even Defendants' counsel

10:09:33    6   concedes that -- which is true, which our experts would --

10:09:38    7   Plaintiff's experts certainly would -- would testify to at

10:09:41    8   trial that this is clearly understandable to one of

10:09:43    9   ordinary skill in the art, the scope of which is

10:09:45   10   understandable.

10:09:46   11           And reprogrammable and communication protocols in

10:09:49   12   this context -- in this context clear -- clearly can be

10:09:54   13   reprogrammable.    And that's what the patentees and that's

10:09:59   14   what their patent attorney drafted.         That's what the

10:10:02   15   patentees defined.     And there's no reason to -- no support.

10:10:06   16       And, certainly, Your Honor, Defendants do not bring

10:10:11   17   here -- let alone any evidence, do not bring clear and

10:10:14   18   convincing evidence, which is what is necessary under the

10:10:16   19   law, as Your -- as Your Honor is aware, to -- to -- to

10:10:22   20   claim or to make the argument that this would be, you know,

10:10:24   21   indefinite or one -- that one of skill in the art would not

10:10:27   22   understand the scope of this.

10:10:28   23           It's a very high burden, and we have no evidence

10:10:30   24   to support that whatsoever.       And there's no reason to

10:10:34   25   depart from the ordinary meaning of communication
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 51 of 105 PageID #: 1494
                                                                                       51



10:10:36    1   protocols, which is, as Defendants' counsel argues, is part

10:10:42    2   of their -- the issue.     There's no reason to interpose this

10:10:45    3   definition of -- of rules or this -- this construction of a

10:10:49    4   set of rules into the definition of communication

10:10:54    5   protocols.

10:10:55    6            Again, as we -- we discussed earlier, there's no

10:10:57    7   such reference in the -- in the patent, and all we have is

10:10:59    8   attorney argument.

10:10:59    9            And so the plain and ordinary meaning should

10:11:01   10   stand, Your Honor.     And there's no reason to depart from

10:11:03   11   that.

10:11:03   12            THE COURT:     All right.     Thank you, counsel.

10:11:10   13            MR. KEYHANI:     Thank you.

10:11:10   14            THE COURT:     Let's move on to the next term, "such

10:11:13   15   that the memory space required to store said parameters is

10:11:16   16   smaller than the memory space required to store said

10:11:23   17   command code sets" from Claim 1.

10:11:24   18            Plaintiffs are telling me this should be plain and

10:11:27   19   ordinary meaning, and Defendants are telling me it's

10:11:29   20   indefinite.

10:11:29   21            Let me hear the Defendants' argument as to

10:11:32   22   indefiniteness first, and then I'll hear Plaintiff's

10:11:34   23   response.

10:11:37   24            MR. WITTENZELLNER:      Your Honor, John Wittenzellner

10:11:39   25   again.   May it please the Court.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 52 of 105 PageID #: 1495
                                                                                       52



10:11:39    1           THE COURT:     Please proceed.

10:11:40    2           MR. WITTENZELLNER:       The dispute here, Your Honor,

10:11:44    3   and why we believe this term is indefinite is because said

10:11:49    4   parameters, as recited in the claims, does not inform a

10:11:52    5   skilled artisan as to which of the previously recited

10:11:56    6   parameters that term refers to.

10:11:57    7           THE COURT:     So this is --

10:11:59    8           MR. WITTENZELLNER:       And this --

10:12:00    9           THE COURT:     -- this is an antecedent basis

10:12:01   10   argument?

10:12:01   11           MR. WITTENZELLNER:       Correct, Your Honor.

10:12:03   12           THE COURT:     Okay.

10:12:03   13           MR. WITTENZELLNER:       And when we look at the claim

10:12:08   14   language -- and this is in the memory device limitation --

10:12:13   15   when we unpack this, it becomes clear what the issue is.

10:12:18   16           Second line of that limitation, which is on

10:12:21   17   Column 26, recites a plurality of parameter sets.            And then

10:12:27   18   said parameters occurs later in the claim.

10:12:29   19           And I don't think that there's any controversy

10:12:32   20   that a parameter set can include more than one parameter.

10:12:38   21   But said parameters, as recited later, doesn't match up

10:12:42   22   with parameter set.

10:12:43   23           So that leaves the question of which parameters

10:12:46   24   within a plurality of parameter sets is it referring to?

10:12:49   25   And it can really refer to a pretty broad range of
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 53 of 105 PageID #: 1496
                                                                                       53



10:12:56    1   parameters.    Putting aside the arguments earlier about the

10:12:59    2   ordinary meaning of plurality, a plurality of parameter

10:13:04    3   sets includes many individual parameters.

10:13:11    4           And so said parameters could refer to that large

10:13:14    5   universe of parameters.      It could refer to a subset of

10:13:21    6   parameter sets within that plurality.         It could refer to a

10:13:23    7   subset of parameters from all the parameter sets in the --

10:13:27    8   in the plurality, a subset of parameters from one parameter

10:13:32    9   set, or potentially individual parameters from different

10:13:35   10   parameter sets within the plurality of parameter sets.

10:13:41   11           And so we're left -- we're really left unable to

10:13:44   12   determine which one it refers to.        And this lack of

10:13:47   13   clarity, Your Honor, is a fatal flaw for the term because

10:13:50   14   the term calls for a comparison.

10:13:52   15           The memory space to store -- to store said

10:13:54   16   parameters must be smaller than the memory space required

10:13:59   17   to store said command code sets.

10:14:02   18           But given this large range, Your Honor, due to the

10:14:06   19   lack of clarity in the claim term, there's no way to make a

10:14:10   20   meaningful comparison.     For example, if said parameters is

10:14:13   21   interpreted to include only the smallest portion of a

10:14:17   22   plurality of parameter sets, this claim limitation may

10:14:20   23   necessarily be met rendering the entire claim term

10:14:25   24   superfluous.

10:14:26   25           Salazar argues on Page 6 of its reply brief that
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 54 of 105 PageID #: 1497
                                                                                       54



10:14:31    1   said parameters clearly refers back to the parameter sets

10:14:37    2   previously referenced.     But I think they were very careful

10:14:39    3   in choosing their words.

10:14:41    4            What Salazar did not say, Your Honor, is that said

10:14:47    5   parameters refers to the actual recited term, which is the

10:14:50    6   plurality of parameter sets.       So we're still left with the

10:14:54    7   lack of clarity that renders the term indefinite.

10:14:57    8            THE COURT:    Let me -- let me --

10:14:58    9            MR. WITTENZELLNER:      We have nothing further.

10:15:00   10   Sorry, Your Honor.

10:15:00   11            THE COURT:    Let me ask you this,

10:15:02   12   Mr. Wittenzellner.     At one end of the spectrum, there's

10:15:05   13   absolutely perfect patent drafting.         At one end of the

10:15:09   14   spectrum, there's such horrific patent drafting that nobody

10:15:15   15   knows what the drafter is talking about.          That's a wide

10:15:18   16   spectrum, in my view.     And there are clearly places along

10:15:23   17   that spectrum where a reasonable person can't clearly

10:15:28   18   understand what's intended.

10:15:29   19            But there are also places along that spectrum

10:15:34   20   where it's somewhat imprecise, a little bit off, but not so

10:15:37   21   imprecise and not -- not so much off that a reasonable

10:15:42   22   person and a person of ordinary skill can't determine with

10:15:46   23   a fair amount of certainty what the patentee is talking

10:15:50   24   about.

10:15:50   25            And it appears to me there's a -- an argument
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 55 of 105 PageID #: 1498
                                                                                       55



10:15:55    1   here, and I assume the Plaintiff will make it, that said --

10:16:08    2   the said parameters here does refer back to the plurality

10:16:13    3   of parameter sets and that this is not so imprecise, it's

10:16:19    4   not so -- so horribly vague that a reasonable person, a

10:16:25    5   person of ordinary skill wouldn't be able to read it and

10:16:28    6   know what's being talked about.

10:16:29    7           That's the argument I'd make if I was the

10:16:32    8   Plaintiff.   Tell me why that argument is wrong.           Tell me

10:16:36    9   why this is so far toward the other end of the spectrum

10:16:39   10   that no reasonable person would have any idea what the

10:16:42   11   patentee is talking about.

10:16:43   12           MR. WITTENZELLNER:       Certainly, Your Honor.

10:16:45   13           So I think the big issue here is that Plaintiff

10:16:48   14   did not make that argument in their reply brief and left

10:16:53   15   ambiguity in the term.

10:16:54   16           THE COURT:     Well, I'm -- I'm asking you about it

10:16:55   17   now.

10:16:56   18           MR. WITTENZELLNER:       Correct, Your Honor.

10:16:57   19           So if said parameters were to be construed to mean

10:17:03   20   the plurality of parameter sets introduced earlier in the

10:17:07   21   limitation, I would have a hard time arguing that that's

10:17:10   22   indefinite, Your Honor.

10:17:11   23           But what Plaintiff did in its reply brief is

10:17:16   24   Plaintiff said the memory space to require, quote, said

10:17:21   25   parameters refers to the parameter sets, not the plurality
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 56 of 105 PageID #: 1499
                                                                                       56



10:17:24    1   of parameter sets.

10:17:25    2           So I believe they're still trying to leave a door

10:17:29    3   open for ambiguity in this claim term and leaving it

10:17:32    4   indefinite.

10:17:32    5           Now, to your question as to what -- sort of what

10:17:37    6   level of specificity is necessary, it's our position that

10:17:42    7   this term leans more toward the -- the side of not being --

10:17:48    8   or not having the necessary clarity because what we're --

10:17:52    9   we're hearing today with regards to whether or not

10:17:55   10   plurality means one or two -- two or more or one and also

10:17:59   11   the lack of clarity in which portion -- or if it's

10:18:04   12   totality, the plurality of parameter sets, this term that

10:18:13   13   parameters refers back to.

10:18:14   14           THE COURT:     All right.     Let me hear from Plaintiff

10:18:16   15   in response.

10:18:16   16           MR. KEYHANI:      Your Honor, I -- I think -- I don't

10:18:20   17   really have much to add.      I think Your Honor's statement of

10:18:24   18   our position is -- is spot on.       There is -- the question

10:18:27   19   isn't whether or not plain language is perfect, because I

10:18:31   20   frankly have litigated for many years patent cases, and

10:18:36   21   invariably there's language that could be a little more

10:18:40   22   clean or clear.

10:18:40   23           The question is whether it's so incomprehensible

10:18:45   24   to one of skill in the art.       And it's not.     Clearly -- I

10:18:48   25   mean, within the specification, there's interchangeable
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 57 of 105 PageID #: 1500
                                                                                       57



10:18:50    1   reference to sets of parameters, parameter sets.

10:18:55    2              Even the Court in its opinion, you know, uses the

10:18:58    3   word "parameter" and "parameter sets" interchangeably.             And

10:19:01    4   the plurality of parameter sets -- they're all -- they're

10:19:06    5   clearly a reference to the same parameter sets.            And

10:19:08    6   there's no -- and one of ordinary skill in the art wouldn't

10:19:11    7   understand it any differently.

10:19:12    8              Could it have been -- you know, can claims be

10:19:16    9   drafted perhaps a little more precise and a little more

10:19:20   10   clearly?    Perhaps.    But there's no evidence, other than

10:19:23   11   attorney argument, that -- that the claim is not --

10:19:28   12   reasonably clear enough and precise enough to inform one of

10:19:33   13   skill in the art of the scope of the claim and what's

10:19:35   14   being -- and what the invention is -- is reciting and

10:19:40   15   teaching.

10:19:41   16              And so there's no -- there's no support for a

10:19:43   17   finding that this claim -- this claim element is

10:19:46   18   indefinite, Your Honor.

10:19:46   19              THE COURT:     Let me ask you this, Mr. Keyhani.        If

10:19:50   20   I understood Mr. Wittenzellner correctly, he effectively

10:19:53   21   told me that if the Court construed in this context said

10:19:58   22   parameters to be said plurality of parameter sets, he

10:20:03   23   really wouldn't have a problem.        If the Court were to do

10:20:08   24   that in this context, would the Plaintiff have a problem?

10:20:11   25              MR. KEYHANI:     Can you state that again, Mr. -- I
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 58 of 105 PageID #: 1501
                                                                                       58



10:20:14    1   mean, Your Honor?

10:20:15    2            THE COURT:     If the Court were to construe said

10:20:18    3   parameters to be said plurality of parameter sets -- in

10:20:28    4   other words --

10:20:28    5            MR. KEYHANI:     So that --

10:20:29    6            THE COURT:     -- to effectively create the

10:20:32    7   antecedent basis that you say is there, he says is not

10:20:34    8   there, and he also says if it is there, you've inaccurately

10:20:38    9   referred back to it.

10:20:45   10            MR. KEYHANI:     Yes, I -- I think we wouldn't have a

10:20:47   11   problem with that.     We think it's implicitly understood to

10:20:51   12   one of skill in the art because it's really the capability

10:20:54   13   to create.   So you could say said parameter or plurality of

10:21:00   14   parameter sets.

10:21:01   15            THE COURT:     All right.

10:21:02   16            MR. KEYHANI:     However, of course, we're -- we're

10:21:05   17   not -- we obviously have a dispute over what plurality

10:21:07   18   means.   Plurality to us means various or different.

10:21:11   19            But with respect to this particular issue, we

10:21:13   20   don't think it changes the -- the meaning of the claim.

10:21:17   21            THE COURT:     That's -- that's why the Court spent

10:21:19   22   so much time on the first argument because it shows itself

10:21:22   23   again throughout these later terms.         I understand.

10:21:27   24            All right.     Let's move on, counsel.

10:21:29   25            MR. KEYHANI:     Thank you.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 59 of 105 PageID #: 1502
                                                                                       59



10:21:29    1           THE COURT:     Let's go next to "a desired command

10:21:36    2   code set."    And let me hear from the Plaintiff first.

10:21:41    3           MR. KEYHANI:      Plaintiff's position is that -- that

10:21:52    4   this term should have its plain and ordinary meaning.

10:21:54    5   There's no reason to -- to, again, change the term.

10:21:58    6           Defendants' argument -- argue that it's

10:22:01    7   indefinite.    Again, there's no evidence to support that --

10:22:04    8   the proposition that one of skill in the art would have a

10:22:10    9   difficult time understanding the scope of this claim or

10:22:12   10   would not understand the scope of this claim.

10:22:14   11           And the article "a" means one or more according --

10:22:23   12   you know, in the context of this, as has been understood

10:22:29   13   and applied in other cases -- for example, Freeny that we

10:22:32   14   -- we cite.

10:22:33   15           So it's one or more desired command code sets.

10:22:35   16   And in the context, again, of the claim, it's really about

10:22:39   17   a -- a microprocessor capable of generating a desired

10:22:45   18   command code set.    And it's not about any specific command

10:22:51   19   code set.

10:22:52   20       It's a desired one, which in context one of ordinary

10:22:54   21   skill in the art would have no problem understanding that

10:22:56   22   that is clearly one of the command code sets that would

10:23:02   23   communicate with one of the various or different external

10:23:05   24   devices, i.e., the plurality of external devices.

10:23:08   25           So we don't see any reason for any construction
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 60 of 105 PageID #: 1503
                                                                                       60



10:23:10    1   for one, and certainly there's no reason -- there's no

10:23:13    2   basis to argue that this is indefinite.          One of ordinary

10:23:16    3   skill in the art would understand its scope.

10:23:18    4            And Defendants have -- counsel for Defendants have

10:23:21    5   presented no evidence -- surely any evidence to -- to rise

10:23:26    6   to the level of clear and convincing that one of skill in

10:23:28    7   the art would not understand what a desired command code

10:23:31    8   set means.   It's -- it's very -- clearly self-evident, Your

10:23:36    9   Honor.

10:23:36   10            THE COURT:    All right.     Let me hear from

10:23:40   11   Defendants and intervenors in response.

10:23:43   12            MR. WITTENZELLNER:      Your Honor, John Wittenzellner

10:23:44   13   again.

10:23:44   14            Before I delve into this specific term, I just

10:23:49   15   wanted to point out that the issue with respect to this

10:23:52   16   term, which is really whether "a" in combination of

10:23:54   17   different claim language, introduces a new claim term, is

10:23:58   18   also the same argument for said microprocessor generating a

10:24:05   19   communication protocol in response to said user selection.

10:24:07   20            So I think we can streamline today, if you allow

10:24:10   21   me to briefly touch on that other term, but otherwise we're

10:24:14   22   prepared to handle it separately.

10:24:15   23            THE COURT:    I don't have any big problem with

10:24:17   24   that, counsel, and I'll allow --

10:24:18   25            MR. WITTENZELLNER:      Thank you, Your Honor.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 61 of 105 PageID #: 1504
                                                                                       61



10:24:18    1           THE COURT:     -- and I'll allow Plaintiff's counsel

10:24:21    2   to respond in the broader context once you're finished.

10:24:24    3           Go ahead.

10:24:25    4           MR. WITTENZELLNER:       Thank you, Your Honor.

10:24:26    5           So the dispute here is whether Salazar's choice

10:24:30    6   when drafting these claims introduce the term desired

10:24:35    7   command code set along with the indefinite article "a"

10:24:38    8   means that it is a new claim term, and that's re --

10:24:40    9   reflected in our proposed construction of a different

10:24:45   10   command code set than the command code set that defines the

10:24:49   11   signals that are employed to communicate with each one of

10:24:51   12   said external devices.

10:24:52   13           And this simply comes from the claim language,

10:25:08   14   Your Honor.   And the -- the microprocessor limitation in

10:25:09   15   Claim 1 recites a command code set.

10:25:15   16           Subsequently, the memory device limitation recites

10:25:21   17   a desired command code set.

10:25:27   18           And Salazar chose to use different language here.

10:25:30   19   Salazar chose to use the term "command code set" in the

10:25:34   20   microprocessor limitation and the term "desired command

10:25:39   21   code set" in the memory device limitation.

10:25:41   22           And Salazar also filed the -- the well-known

10:25:43   23   convention of patent claiming, of introducing new terms

10:25:46   24   using the indefinite article "a."

10:25:48   25           And the Federal Circuit has told us repeatedly
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 62 of 105 PageID #: 1505
                                                                                       62



10:25:53    1   that use of the indefinite article "a" tells us that the

10:25:57    2   two terms are different.       And two example cases are the

10:26:01    3   Tuna Processors case, which is 327 Federal Appendix 204,

10:26:06    4   2009, and the Hill-Rom case from 34 Federal Appendix 733

10:26:13    5   at -- from 2002.

10:26:14    6           Now --

10:26:19    7           THE COURT:     I understand that the typical scenario

10:26:21    8   is where claim language says "a widget," then followed down

10:26:28    9   by additional language refers to "the widget."

10:26:31   10       And here, what I gather the case is, is you're telling

10:26:35   11   me that the claim says "the widget," then later followed by

10:26:41   12   "a widget."   Is that -- is it basically a reversal of the

10:26:45   13   typical order?

10:26:48   14           MR. WITTENZELLNER:       No, Your Honor.      In both

10:26:49   15   instances, the command code set and desired command code

10:26:56   16   set are both preceded by the indefinite article "a."

10:27:00   17           So our -- our construction is that they are, in

10:27:06   18   fact, different terms.

10:27:06   19           THE COURT:     Okay.    I'm just trying to understand

10:27:08   20   your argument.

10:27:08   21           MR. WITTENZELLNER:       So -- yes, Your Honor.

10:27:11   22           And so when the claim recites a desired command

10:27:14   23   code set, it is not referring back to the a -- a command

10:27:19   24   code set that was introduced earlier in the claim.            It's

10:27:23   25   indeed a different term.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 63 of 105 PageID #: 1506
                                                                                       63



10:27:23    1           THE COURT:     What else?

10:27:24    2           MR. WITTENZELLNER:       One thing I wanted to touch

10:27:30    3   on, Your Honor, from Salazar's reply, and this is on

10:27:33    4   Page 6, is opposing counsel cites to the Apple versus

10:27:40    5   Motorola case from the Federal Circuit for the proposition

10:27:42    6   that, quote, the name of the game is the claim.

10:27:44    7           And on its face, Salazar chose to draft this claim

10:27:48    8   to -- introducing both terms using the indefinite article

10:27:54    9   "a," combined with other claim language.

10:27:56   10           And touching on the other term, as Your Honor

10:27:59   11   allowed us to do, said microprocessor generating a

10:28:02   12   communication protocol in response to said user selection,

10:28:06   13   we have a similar situation.

10:28:13   14           In the microprocessor limitation, the

10:28:15   15   microprocessor creates a plurality of reprogrammable

10:28:18   16   communication protocols.

10:28:19   17           So here, it's being introduced with the indefinite

10:28:23   18   article "a," and so it's a new claim term.          In the user

10:28:27   19   interface limitation, the microprocessor generates a

10:28:31   20   communication protocol -- again, introduced with the

10:28:34   21   indefinite article -- and the later recitation omits the

10:28:37   22   term "reprogrammable."

10:28:39   23           So similarly here, our position is that the second

10:28:44   24   recitation -- or the second term, "communication protocol,"

10:28:47   25   must be different from the plurality of reprogrammable
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 64 of 105 PageID #: 1507
                                                                                       64



10:28:52    1   communication protocols because they use different

10:28:54    2   language, and both are introduced with the indefinite

10:28:56    3   article "a."

10:28:57    4           THE COURT:     All right.

10:28:58    5           MR. WITTENZELLNER:       And we have nothing further on

10:29:00    6   these terms unless the Court has any questions.

10:29:03    7           THE COURT:     Let me hear a -- a response from

10:29:05    8   Plaintiff addressing both of these arguments or their

10:29:10    9   application in two different ways.

10:29:11   10           MR. KEYHANI:      Your Honor, the term -- the term "a"

10:29:17   11   means one or more and has been -- been deemed to mean one

10:29:27   12   or more -- for example, in Freeny versus Fossil.

10:29:30   13       But really as we've argued before, we have to look at

10:29:34   14   the specification.     And one of ordinary skill in the art

10:29:36   15   would understand the meaning of this term "a desired

10:29:41   16   command code set."     Clearly, in the context of the claim

10:29:43   17   language and the specification, no construction is

10:29:48   18   necessary.

10:29:48   19           And it isn't -- it's not indefinite.           Clearly,

10:29:51   20   it's speaking about the microprocessor being able to create

10:29:58   21   a desired command code set from the universe of command

10:30:01   22   code sets that are -- that are earlier referenced.

10:30:03   23           To try to, you know, construct some semantical

10:30:08   24   argument that deviates from the plain and ordinary meaning

10:30:10   25   to one of skill in the art would -- would frustrate the --
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 65 of 105 PageID #: 1508
                                                                                       65



10:30:17    1   the disclosure of the invention and the very -- you know,

10:30:21    2   the -- the recital of the claims.

10:30:23    3           Clearly, a desired command code set is not, again,

10:30:26    4   one out of thin air.     It's one from the universe of command

10:30:31    5   codes that is referenced earlier, and it's one or more, but

10:30:36    6   it's any one of that universe.

10:30:40    7           And, again, here, we have attorney argument by the

10:30:43    8   Defendants.   There's no expert testimony that -- or any

10:30:48    9   support to -- to argue that this is indefinite, as it is --

10:30:53   10   as it is recited, and that one of ordinary skill in the art

10:30:57   11   would understand the scope of this.         And this goes for

10:31:00   12   the -- the other term also argued in conjunction with --

10:31:04   13   with the "a desired command code set."         The same argument

10:31:10   14   applies, Your Honor.

10:31:11   15           We don't need to -- to rewrite this.           It's clear

10:31:14   16   in the context of the claim language itself that when we're

10:31:18   17   talking about a desired -- desired command code set, we're

10:31:21   18   talking one from the universe of command code sets that's

10:31:27   19   being discussed earlier in the claim.

10:31:28   20           THE COURT:     Touch briefly, if you will,

10:31:30   21   Mr. Keyhani, on the Defendants' argument that this should

10:31:34   22   be -- if it's construed, should be a different command code

10:31:39   23   set or should be different from the reprogrammable

10:31:45   24   communication protocols in these two contexts.

10:31:48   25       Focus on the word "different" here.           What's the
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 66 of 105 PageID #: 1509
                                                                                       66



10:31:50    1   justification or lack of justification?

10:31:51    2           MR. KEYHANI:      Just a moment, Your Honor.

10:31:57    3           The claim language itself -- the broader claim

10:32:13    4   language, it's always important to start with the claim.

10:32:16    5   The claim is the name of the game, as we said -- or the

10:32:20    6   Federal Circuit has said.

10:32:22    7           This is Column 6 -- 26, I'm sorry, of

10:32:25    8   the '467 patent, at the top, Line 1.         A memory device

10:32:30    9   coupled to said microprocessor configured to store a

10:32:34   10   plurality of parameter sets retrieved by said

10:32:38   11   microprocessor so as to recreate a desired command code

10:32:40   12   set.

10:32:41   13           So we're talking about such that the memory space

10:32:43   14   required to store said parameters is smaller than the space

10:32:46   15   required to store said parameter set.         To recreate a

10:32:49   16   command code -- so if we go back --

10:32:50   17           THE COURT:     Slow down.

10:32:51   18           MR. KEYHANI:      -- earlier in the claim.        I'm sorry.

10:32:56   19           So I was just reading the -- I was reading the

10:32:59   20   claim language that states -- and I'll -- I'll repeat the

10:33:02   21   last part, Your Honor.

10:33:03   22           A memory device coupled to said microprocessor

10:33:09   23   configured to store a plurality of parameter sets retrieved

10:33:13   24   by said microprocessor so as to recreate the desired

10:33:20   25   command code sets -- command code set.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 67 of 105 PageID #: 1510
                                                                                       67



10:33:22    1           And in the context of this claim, we're talking --

10:33:25    2   the desired command code set is -- clearly be

10:33:30    3   understandable to one of ordinary skill in the art as one

10:33:34    4   of the command code sets in the universe of command code

10:33:38    5   sets that would be available to -- to communicate with

10:33:44    6   external devices, because what we're talking about here is

10:33:46    7   the capability to recreate a command code set and not

10:33:52    8   creating any particular command code.

10:33:59    9           THE COURT:     All right.

10:33:59   10           MR. KEYHANI:      And there's no evidence --

10:34:02   11   there's -- so it -- it's -- it's one of the universe, one

10:34:06   12   or more -- one or more of the universe of command -- of the

10:34:10   13   commands in the universe that -- that's previously

10:34:15   14   mentioned.

10:34:17   15       It's not a different -- some different command.

10:34:20   16   It's -- again, this goes back to -- Your Honor, this

10:34:26   17   underlined -- this issue is the argument raised by --

10:34:29   18   again, seeping in back here is -- are these commands -- are

10:34:34   19   these created, you know, out of thin air?          They're not.

10:34:36   20   They are commands for existing devices -- for existing

10:34:42   21   external devices.

10:34:43   22           And you're -- and -- and the whole purpose of the

10:34:45   23   invention is to take information, parameter sets, from --

10:34:50   24   and then recreate command code sets for a desired -- you

10:34:56   25   know, a desired command code set for a particular external
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 68 of 105 PageID #: 1511
                                                                                       68



10:34:58    1   device.

10:34:59    2             But it's all relating to the same universe of

10:35:01    3   potential commands for the universe of external devices.

10:35:05    4             It's not some new command, and that's, again --

10:35:10    5   the -- the argument the Defendants are raising today is

10:35:13    6   basically the same argument they raised before, that

10:35:16    7   somehow is creating a command -- a desired command for

10:35:21    8   something that doesn't exist, or it's creating a desired

10:35:23    9   command out of thin air.      That's not the case, Your Honor.

10:35:26   10             It's creating -- it's a desired command of one of

10:35:30   11   the commands in the universe of commands that are in

10:35:33   12   existence -- that can communicate with the existing --

10:35:36   13   existing external devices, Your Honor.

10:35:37   14             THE COURT:     I understand.

10:35:37   15             MR. KEYHANI:     It would make no sense --

10:35:39   16             THE COURT:     I understand your argument.

10:35:40   17             MR. KEYHANI:     I'm sorry.    Thank you.

10:35:41   18             THE COURT:     Mr. Wittenzellner, do you have just a

10:35:45   19   brief word on this particular aspect of it?           Is this --

10:35:49   20             MR. WITTENZELLNER:     I do, Your Honor.       Thank you

10:35:50   21   for the opportunity to respond.

10:35:51   22             THE COURT:     Let's make it brief, please.

10:35:54   23             MR. WITTENZELLNER:     Yes, Your Honor.

10:35:55   24             So I believe I heard Mr. Keyhani say that we need

10:35:59   25   to rewrite these claims to have the proper -- proper
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 69 of 105 PageID #: 1512
                                                                                       69



10:36:02    1   reference back to the earlier recitations, whether it be

10:36:07    2   command code set or reprogrammable communication protocols.

10:36:12    3           And if that is the case, if I understood him

10:36:15    4   correctly, the Federal Circuit has told us repeatedly, that

10:36:18    5   it is, quote, their settled practice that they will not --

10:36:21    6   that they will construe the claim as written, not as the

10:36:23    7   patentees wish they had written it.         And that comes from

10:36:26    8   the Chef case, 358 F.3d 1371 at Page 1374.

10:36:34    9           And unless I missed it, I believe that Mr. Keyhani

10:36:37   10   did not respond regarding what the communication protocol

10:36:42   11   recited in the user interface limitation refers back to,

10:36:46   12   whether it refers to the same reprogrammable communication

10:36:50   13   protocols, or is it something different.

10:36:53   14           And it's our position that they are different

10:36:57   15   because Mr. Salazar chose to use the term "reprogrammable

10:37:01   16   communication protocols" in the first instance and

10:37:04   17   "communication protocol" in the second instance.            So they

10:37:06   18   should be something different.

10:37:08   19           And we were told earlier today that Mr. Salazar

10:37:10   20   and his patent attorneys, according to Mr. Keyhani, were

10:37:15   21   skilled in the art, so they would understand -- understood

10:37:17   22   those patent conventions and what these terms would mean.

10:37:20   23           So unless the Court has any further questions,

10:37:23   24   Your Honor, we have nothing else.

10:37:25   25           THE COURT:     All right.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 70 of 105 PageID #: 1513
                                                                                       70



10:37:25    1              MR. KEYHANI:     Your Honor -- I'm sorry, Your Honor,

10:37:28    2   if you may, I -- I did not respond to the said

10:37:31    3   communication protocol.          That was a second term brought in.

10:37:34    4   If Your -- Your Honor would indulge me for a moment, if I

10:37:36    5   could just respond to that.

10:37:37    6              THE COURT:     Very briefly.

10:37:38    7              MR. KEYHANI:     Thank you.

10:37:39    8              If you -- again, as we argued before, the -- first

10:37:45    9   of all, we -- we've never said that we have to rewrite the

10:37:48   10   claims.    We -- what we said is one of ordinary skill in the

10:37:52   11   art would understand the full scope of the claims as

10:37:54   12   written.

10:37:55   13              THE COURT:     I --

10:37:56   14              MR. KEYHANI:     And the said communication --

10:37:58   15              THE COURT:     -- I saw you shaking your head left to

10:38:01   16   right, no, no, no, as he said that.          Be glad we're on a TV

10:38:08   17   monitor.    If you'd done that in open court, I would have

10:38:12   18   probably said something about it.          If the jury had been in

10:38:14   19   the box, it would have been bad.

10:38:16   20              MR. KEYHANI:     Understood.

10:38:17   21              THE COURT:     Okay.

10:38:17   22              MR. KEYHANI:     Understood, Your Honor.      It would

10:38:20   23   not happen in open court.

10:38:22   24              Said communication protocol, if you look at -- if

10:38:24   25   you look at the last claim element in Claim 1 -- and we've
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 71 of 105 PageID #: 1514
                                                                                       71



10:38:31    1   argued this in our briefing, but I'm just pointing at --

10:38:37    2   Your Honor's attention -- it says:        An infra-red-- this is

10:38:42    3   the last claim element of Claim 1.        And it says:      An

10:38:43    4   infra-red frequency transceiver coupled to said

10:38:46    5   microprocessor for transmitting to said external devices

10:38:49    6   and receiving from said external devices, comma, infra-red

10:38:55    7   frequency signals in accordance with said communication

10:38:59    8   protocols.

10:38:59    9           It specifically speaks to communications, Your

10:39:03   10   Honor, with external devices.       And in accordance with

10:39:08   11   communication protocols, clearly the communication

10:39:12   12   protocols here that are being referenced are the

10:39:19   13   communication protocols that are referenced earlier in the

10:39:23   14   claim that are described as the communication protocols

10:39:28   15   that are communicating with the external devices.

10:39:31   16       There are no other communication protocols in this

10:39:33   17   claim other than the communication protocols, Your Honor,

10:39:35   18   that are communicating with the external devices.

10:39:38   19           So as -- as -- it is a basic canon of patent law

10:39:46   20   that you can -- look at other claims in -- other claim

10:39:48   21   elements within the claim to -- to clarify any

10:39:50   22   understanding about words or terms in the claim.

10:39:54   23       And this, again, is -- is an additional -- in addition

10:39:56   24   to it being understood by one of ordinary skill in the art

10:39:59   25   without reading this element, it's clear that the -- and --
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 72 of 105 PageID #: 1515
                                                                                       72



10:40:04    1   and here it says, said communication protocols.

10:40:07    2           So the last paragraph is referring back to the

10:40:12    3   prior reference to communication protocols in the second to

10:40:16    4   the last paragraph of the claim.

10:40:19    5       And that reference is all back to a reference to --

10:40:27    6   communication with external devices that is referenced in

10:40:29    7   the first paragraph of the body of the claim, not the

10:40:31    8   preamble.

10:40:32    9           So, clearly, communication protocols -- the said

10:40:36   10   communication protocols is clearly a reference to a

10:40:39   11   plurality of reprogrammable communication protocols.             Those

10:40:43   12   are the only communication protocols that are -- that are

10:40:48   13   communicating or providing the -- the basis for the

10:40:52   14   communication with the said -- sorry, with one of said

10:40:57   15   external devices.

10:40:58   16           And -- and with each one of said -- each one of

10:41:02   17   said external devices -- excuse me, Your Honor.            So by --

10:41:06   18   by looking at the claim language, the last paragraph of

10:41:09   19   Claim 1, the body of the claim, and the association of

10:41:13   20   communication protocol with a reference to the external

10:41:17   21   devices communication.     And that refers back to the prior

10:41:20   22   communication protocol that also refers back to the -- to

10:41:24   23   the communication protocol in the first claim element of

10:41:27   24   the body of the claim, all linking together these

10:41:31   25   communication protocols that one of ordinary -- ordinary
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 73 of 105 PageID #: 1516
                                                                                       73



10:41:34    1   skill in the art would understand are all the same

10:41:38    2   communication protocols.

10:41:38    3           There's only one communication protocol we're

10:41:40    4   talking about.    We're talking about the communication

10:41:42    5   protocols which are earlier referenced as a plurality of

10:41:46    6   reprogrammable -- reprogrammable communication protocols

10:41:48    7   that are communicating with the external devices.

10:41:50    8       And so this is not a different one.           And no -- no more

10:41:53    9   so than a desired command code set is a different one.

10:41:57   10   It's one up from the universe.       It's a command code set,

10:42:02   11   one of many from the universe of command codes.

10:42:05   12           THE COURT:     All right.     I think I understand the

10:42:07   13   competing arguments from the parties here.

10:42:09   14           Before we go on to the next term for dispute and

10:42:12   15   construction, we're going to take a short recess, counsel.

10:42:15   16   Please just stay on your connections, mute your devices,

10:42:18   17   and I'll be back shortly, and we'll continue.

10:42:20   18           The Court stands in recess.

10:42:23   19           (Recess.)

10:42:24   20           THE COURT:     All right.     Counsel, the Court will

10:59:04   21   return to the remaining matters for claim construction in

10:59:08   22   Salazar versus AT&T Mobility, et al.

10:59:12   23       We'll pick up with the next disputed term, "a

10:59:15   24   microprocessor for generating, said microprocessor

10:59:19   25   creating" -- no -- yes, yes -- and "a plurality of
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 74 of 105 PageID #: 1517
                                                                                       74



10:59:25    1   parameter sets."     This is from Claims 1 and 34 of the

10:59:31    2   patent-in-suit.

10:59:31    3           Let me hear from the Plaintiff first.

10:59:49    4           And to the extent we're replowing ground already

10:59:53    5   covered, let's just make a note of that and move on to

10:59:57    6   ground that hasn't previously been plowed.

10:59:59    7           MR. KEYHANI:      Yes, Your Honor.       So the term

11:00:02    8   we're -- is it said micro -- microprocessor generating a

11:00:08    9   communication protocol in response to said user selections?

11:00:11   10   Is that the term we're on?        No. 8?    No, sorry, No. 7.

11:00:16   11           THE COURT:     Well, I have it alphabetically as G,

11:00:19   12   so...

11:00:21   13           MR. KEYHANI:      Okay.

11:00:27   14           THE COURT:     It's the one that follows "a desired

11:00:37   15   command code set," and precedes "said microprocessor

11:00:41   16   generating a communication protocol."

11:00:44   17           MR. KEYHANI:      All right.       Thank you, Your Honor.

11:00:45   18   I'm sorry.     Yes, I -- I follow you, Your Honor, yes.

11:00:47   19           A microprocessor for generating..., said

11:00:53   20   microprocessor creating..., a plurality of parameter sets

11:00:55   21   retrieved by said microprocessor..., said microprocessor

11:00:58   22   generating."

11:00:59   23           THE COURT:     That's it.

11:00:59   24           MR. KEYHANI:      I -- I just took up -- yes.

11:01:02   25           Your Honor, our -- first and foremost, as we
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 75 of 105 PageID #: 1518
                                                                                       75



11:01:08    1   argued in our brief and noted earlier in this hearing, the

11:01:13    2   "for generating" is a reference to the -- this being a

11:01:18    3   capability claim -- claim.      In other words, it's a

11:01:21    4   microprocessor that's capable of generating.

11:01:23    5              Defendants' counsel -- Defendants have conceded

11:01:27    6   this argument in their briefing, that it is -- they agree

11:01:31    7   that it's a capability claim.

11:01:34    8              This Court articulated that construction -- that

11:01:37    9   conclusion, as well, in the prior case.          And the -- the

11:01:43   10   question is, is it one microprocessor, or is it any number?

11:01:48   11              We argue the Plaintiff's position is it's any one

11:01:50   12   of multiple microprocessors.       And we do cite to -- in our

11:01:55   13   reply, for example, we cite to the Freeny case as an

11:02:02   14   example.    That's just one of many cases.        That's this

11:02:05   15   Court's precedent which relies on, of course, the Federal

11:02:12   16   Circuit precedent that a microprocessor is a reference to

11:02:15   17   any one of multiple microprocessors.

11:02:18   18              So it's any one of -- of -- of -- it's any one of

11:02:22   19   multiple microprocessors capable of the various actions

11:02:27   20   that -- that come after that.

11:02:29   21              And we had a difficult time following Defendants'

11:02:34   22   argument in their briefing because their construction

11:02:39   23   seemed to -- their proposed construction used the word

11:02:44   24   "must perform some functionality," but then the conclusion

11:02:47   25   in their argument -- and their argument seemed to concede
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 76 of 105 PageID #: 1519
                                                                                       76



11:02:50    1   that it is a capability claim.

11:02:52    2       But at any rate, we think there's no -- no dispute

11:02:55    3   that it's a capability claim, that it's the

11:03:01    4   microprocessor's ability -- capability to function and do

11:03:03    5   the various activities, and that it is one or -- one or

11:03:07    6   more microprocessors -- processors, any one of which, as

11:03:13    7   the Court analyzed and hereby analogy -- any one of the

11:03:18    8   microprocessors only need be capable of doing one or more

11:03:21    9   of the various actions recited in the claim, any one of the

11:03:24   10   microprocessors.

11:03:25   11           And that's how we believe this Court had applied

11:03:29   12   the similar factual situation without getting into that

11:03:33   13   where there was a ref -- reference to a particular

11:03:37   14   component that operated in that context.

11:03:40   15           I will wait for Defendants' counsel argument for

11:03:43   16   any rebuttal.   Thank you.

11:03:44   17           THE COURT:     Let me hear from Defendants and

11:03:46   18   intervenors.

11:03:48   19           MR. LANDIS:     Thank you, Your Honor.        Todd Landis

11:03:49   20   again for Defendants and intervenors.

11:03:51   21           So first, I'd like to make a point of

11:03:55   22   clarification, Your Honor, because I hear Mr. Keyhani keep

11:03:58   23   talking about we're conceding "capable of."

11:04:00   24           In the previous case -- and I think Mr. Keyhani's

11:04:08   25   position on this term is, is that to the extent not covered
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 77 of 105 PageID #: 1520
                                                                                       77



11:04:10    1   by this Court's construction in the first case, plain and

11:04:11    2   ordinary meaning, Your Honor, for the first element of

11:04:16    3   Claim 1 and Claim 34 construed the microprocessor

11:04:18    4   limitation to be a microprocessor configured to generate a

11:04:25    5   plurality of control signals used to operate said system

11:04:29    6   and configured to create a plurality of reprogrammable

11:04:29    7   communication protocols.

11:04:35    8            That's the Court's construction.          And I think, if

11:04:36    9   I understand Mr. Keyhani's position, Salazar agrees to

11:04:41   10   adopt that construction or that we should adopt that

11:04:44   11   construction.

11:04:44   12            With that said, Your Honor, the argument here is

11:04:49   13   one that comes from Federal Circuit precedence, In re Varma

11:04:56   14   and another case called Convolve.        And I know Your Honor is

11:05:00   15   familiar with those cases, having rendered his Plano

11:05:04   16   Encryption decision where I believe you referenced both of

11:05:07   17   those cases in the decision.

11:05:09   18            What we have here is a claim that claims a

11:05:14   19   microprocessor.    No one is arguing to the Court that "a"

11:05:17   20   does not mean one or more.

11:05:19   21       "A" means one or more in patent parlance when

11:05:22   22   following the word "comprising."        That's well-settled law.

11:05:26   23   It was also well-settled in Varma and in Convolve.            The

11:05:31   24   Federal Circuit acknowledged that point in both of those

11:05:34   25   cases.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 78 of 105 PageID #: 1521
                                                                                       78



11:05:34    1           But what the Federal Circuit then said was "a"

11:05:38    2   cannot serve to negate what is required by the claim -- the

11:05:41    3   language that follows "a."      That's the important point.

11:05:46    4   Just because it's one or more doesn't mean it starts to

11:05:49    5   negate the rest of the claim language.

11:05:52    6           If we look at Claim 1 as an example here --

11:05:58    7   Claim 34 is almost identical -- we see that the

11:06:02    8   microprocessor needs to be configured to do four things

11:06:05    9   throughout the claim:

11:06:07   10           Generate a plurality of control signals.            That

11:06:11   11   comes from the first element.

11:06:13   12           Create a plurality of reprogrammable communication

11:06:19   13   protocols, also from the first element.

11:06:19   14           It has to retrieve a plurality of parameter sets.

11:06:25   15   That comes from the memory device element.          It's not

11:06:26   16   written as retrieved there, Your Honor.          It's kind of

11:06:28   17   written in the -- in the, you know, passive way, plurality

11:06:34   18   of parameter sets retrieved by said process --

11:06:36   19   microprocessor.

11:06:36   20           And then it has to generate a communication

11:06:41   21   protocol in response to user selections.          That comes from

11:06:43   22   the user interface element.

11:06:44   23           Now, the claims also have more to do with this

11:06:47   24   microprocessor because the microprocessor has to be coupled

11:06:52   25   to the memory device, and it has to be coupled to the user
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 79 of 105 PageID #: 1522
                                                                                       79



11:06:57    1   interface.

11:07:00    2            The Convolve case is an informative case on this

11:07:04    3   point.   In Convolve, the Court was faced with a similar

11:07:07    4   situation.   They had the preamble that introduced an

11:07:11    5   element with the word "a," and then the claim terms

11:07:17    6   introduced new -- new components that worked with that

11:07:23    7   thing, which in that case was a processor.

11:07:25    8            And the Federal Circuit said:         When you're

11:07:30    9   coupling or working with or doing something and you're

11:07:34   10   using the word "said," it's referring to the same

11:07:37   11   processor.

11:07:40   12       The quote from Convolve, which is Convolve, Inc.,

11:07:45   13   versus Compaq Computer Corp., 812 F.3d 1313, the Court

11:07:52   14   said, quote, this reference to the processor, referring

11:07:54   15   back to the a processor, recited in the preamble supports a

11:08:00   16   conclusion that the recited user interface is operatively

11:08:05   17   working with the same microprocessor to perform all of the

11:08:09   18   recited steps.

11:08:11   19            We have the same issue here.         We have a

11:08:16   20   microprocessor that's coupled to the memory device, coupled

11:08:20   21   to the user interface.     It's referred to as said

11:08:24   22   microprocessor, which "said" and "the" are interchangeable

11:08:27   23   in patent law, as I know Your Honor knows.          And it's

11:08:30   24   referring back to a microprocessor.

11:08:33   25            So under Convolve, for those two limitations, the
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 80 of 105 PageID #: 1523
                                                                                       80



11:08:37    1   coupling should be to the same microprocessor, which means

11:08:40    2   that same microprocessor has to perform the functions that

11:08:47    3   are associated with each of those limitations, which is the

11:08:50    4   retrieving of plurality parameter sets, generating a

11:08:55    5   communication protocol.

11:08:56    6              But I would submit, Your Honor, that when you take

11:09:00    7   Convolve and combine it with Varma, you have to have the

11:09:04    8   same processor that performs all four functions that

11:09:07    9   I mentioned earlier.

11:09:08   10              As I think Your Honor is familiar with Varma.           In

11:09:12   11   Varma, the Court found -- used an example.          The example was

11:09:18   12   for a dog owner to have a dog that rolls over and fetches

11:09:22   13   sticks, it does not suffice that he have two dogs, each

11:09:26   14   able to perform just one of the tasks.

11:09:31   15              That is what the Plaintiff in this case is arguing

11:09:33   16   for.     It's to have two dogs -- or actually four dogs that

11:09:38   17   perform all of the -- each -- each performing one of the

11:09:41   18   tasks.

11:09:43   19              But Varma and Convolve together say, no, "a"

11:09:50   20   doesn't get you that.     When you claim this way, you have to

11:09:56   21   have at least one processor that's configured to perform

11:10:00   22   all of these tasks, generating a plurality of control

11:10:04   23   signals, creating a plurality of reprogrammable

11:10:08   24   communication protocols, retrieving a plurality of

11:10:12   25   parameter sets, and generating a communication protocol in
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 81 of 105 PageID #: 1524
                                                                                       81



11:10:17    1   response to user selections.       The same processor needs to

11:10:18    2   perform all four functions under Federal Circuit law.

11:10:21    3             That's all I have, Your Honor, unless -- I will

11:10:27    4   mention one other thing, Your Honor.         Mr. Keyhani mentioned

11:10:31    5   the Freeny case.    The Freeny case was a Judge Payne

11:10:35    6   decision.

11:10:35    7          I would just mention that in Freeny, Judge Payne did

11:10:37    8   not analyze Convolve at all.       He only analyzed the cases

11:10:41    9   that the parties brought to his attention, at least in his

11:10:44   10   opinion that I -- that I read.        And I think if Convolve had

11:10:50   11   been analyzed, a different decision may have been rendered

11:10:53   12   in that case.

11:10:54   13             THE COURT:     All right.   Thank you, Mr. Landis.

11:10:56   14             Mr. Keyhani, do you have anything in response, and

11:11:00   15   then we'll move on?

11:11:01   16             MR. KEYHANI:     I do, Your Honor, briefly.       Thank

11:11:04   17   you.

11:11:04   18             I -- I -- we don't -- Plaintiff does not agree

11:11:08   19   with Defendants' counsel's articulation of the Federal

11:11:12   20   Circuit law.    And we do agree with Judge Payne's

11:11:15   21   interpretation of the existing law on this matter.            And I

11:11:21   22   don't think -- I don't think this is a new proposition that

11:11:24   23   the Federal Circuit has come up with that's being reported

11:11:28   24   here or argued.

11:11:29   25             "A" means one or more, one or more
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 82 of 105 PageID #: 1525
                                                                                       82



11:11:35    1   microprocessors.    And whatever follows can be attributed to

11:11:41    2   any one or more of those microprocessors.          And as the Court

11:11:45    3   found in Freeny -- held in Freeny, this Court held in

11:11:50    4   Freeny, for example -- and this is Freeny 2019 Westlaw

11:11:57    5   2078783 at 14 through 15, and it's a quote:           When the claim

11:12:03    6   refers to outputting the request authorization code on the

11:12:07    7   first signal and outputting the request authorization --

11:12:10    8   authorization code on a second signal, that language means

11:12:18    9   that any one or more request authorization codes can be

11:12:24   10   outputted on the first and second signals to satisfy the

11:12:28   11   claim.

11:12:29   12            And that is -- and this is a 2019 case,

11:12:34   13   May 2000 -- just last -- last summer, and it is good

11:12:40   14   precedent, it's good law, and is also consistent with our

11:12:44   15   interpretation of the law.

11:12:45   16            And it -- sometimes you have a microprocessor --

11:12:52   17   as I've been advised by our experts, it's a group of

11:12:56   18   microprocessors with a master microprocessor.           Whatever the

11:12:58   19   situation is, however it's formulated, it may be one or a

11:13:02   20   group of microprocessors.      There might be a master

11:13:05   21   microprocessor that -- that directs others.

11:13:08   22            Regardless, it is often the case where you have

11:13:11   23   various microprocessors or submicroprocessors that are

11:13:14   24   implicated in the various steps in the -- in the

11:13:20   25   functionality.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 83 of 105 PageID #: 1526
                                                                                       83



11:13:20    1            And you wouldn't have to identify in a claim each

11:13:27    2   different microprocessor.      It would be sufficient, as this

11:13:30    3   Court held in Freeny, you know, summarizing the controlling

11:13:35    4   law on this subject that -- on this issue that any one of

11:13:41    5   the microprocessors could, in fact, carry out any one of

11:13:44    6   these -- of these particular functionalities that are

11:13:48    7   recited in the claims.     And sometimes it wouldn't make

11:13:51    8   sense that one microprocessor does everything, as a

11:13:53    9   practical matter.

11:13:54   10            And so that is our position on this issue, Your

11:13:57   11   Honor.

11:13:57   12            THE COURT:     All right.     Thank you, counsel.

11:13:58   13            Let's move on --

11:14:00   14            MR. KEYHANI:     Thank you.

11:14:01   15            THE COURT:     It appears to the Court the next

11:14:03   16   disputed term for construction is "an infra-red frequency

11:14:10   17   transceiver coupled to said microprocessor for transmitting

11:14:13   18   to said external devices and receiving from said external

11:14:19   19   devices, infra-red frequency signals, in accordance with

11:14:27   20   said communications protocols."

11:14:29   21            Plaintiffs has proposed the plain and ordinary

11:14:31   22   meaning, to the extent this is not covered by the Court's

11:14:34   23   previous opinion and claim construction order in the

11:14:37   24   earlier HTC case.

11:14:39   25            Defendants have proposed their own construction,
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 84 of 105 PageID #: 1527
                                                                                       84



11:14:45    1   and I'd like to hear -- in that case, I'd like to hear from

11:14:48    2   Defendants first, and then I'll hear from Plaintiffs in

11:14:50    3   response.

11:14:52    4              MR. LANDIS:    Thank you, Your Honor.      Todd Landis

11:14:54    5   again for Defendants and intervenors.

11:14:56    6              Your Honor, the crux of this issue really comes

11:14:59    7   down to the word "and" --

11:15:05    8              THE COURT:    So the receiving --

11:15:05    9              MR. LANDIS:    The claim language --

11:15:07   10              THE COURT:    -- the receiving device has got to

11:15:08   11   send back to the base station?

11:15:10   12              MR. LANDIS:    Yes, Your Honor.

11:15:11   13              THE COURT:    That's your view?

11:15:12   14              MR. LANDIS:    That's correct.

11:15:12   15              THE COURT:    Okay.

11:15:13   16              MR. LANDIS:    That's -- that's our view, Your

11:15:14   17   Honor, that the word "said external devices" here is in

11:15:18   18   both the transmitting element -- or -- or the transmitting

11:15:21   19   portion of the element and the receiving portion of the

11:15:24   20   element.    Both refer to said external devices, which in our

11:15:28   21   opinion makes them the same external devices.           And the

11:15:32   22   claim uses an "and."

11:15:34   23              So the infra-red frequency transceiver here has to

11:15:37   24   be capable of transmitting to some external devices and

11:15:44   25   receiving from those same external devices infra-red
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 85 of 105 PageID #: 1528
                                                                                       85



11:15:50    1   frequency -- infra-red frequency signals, in accordance

11:15:52    2   with said communication protocols.

11:15:55    3       We'll get to what that may or may not mean later, but

11:15:59    4   that is really the crux of this issue, that the claim

11:16:03    5   language requires that when you have these external

11:16:06    6   devices, this -- whatever this infra-red frequency

11:16:09    7   transceiver is, it has to be able to just transmit to it

11:16:13    8   and receive from it.

11:16:14    9           THE COURT:     Let me stop you there.        It has to be

11:16:16   10   able to, or it must do it?      When you -- when you press the

11:16:21   11   button on the base station to change the channel on the TV,

11:16:24   12   does the TV have to send a message back to the base station

11:16:27   13   that says, I changed it -- I changed the channel?            Or --

11:16:32   14           MR. LANDIS:     So, Your Honor, I think I understand

11:16:34   15   Your Honor's question.

11:16:34   16           I don't believe it has to necessarily be a

11:16:39   17   response to the transmission.       I'm not sure that's what

11:16:42   18   this claim requires.

11:16:43   19           I just think that what this claim requires is, is

11:16:46   20   that the TV has to have the ability to send some IR

11:16:52   21   frequency signal that's in accordance with the

11:16:56   22   communication protocols back to the infra-red frequency

11:16:58   23   transceiver.

11:16:59   24       It doesn't necessarily have to do it in response to a

11:17:02   25   transmission.   It just has to have the capability of doing
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 86 of 105 PageID #: 1529
                                                                                       86



11:17:04    1   that.

11:17:05    2              THE COURT:    Now, are we talking about the capacity

11:17:07    3   of the television, or are we talking about the capacity of

11:17:11    4   a base station which is the patented device?

11:17:15    5              MR. LANDIS:    Yeah, so we're really talking about

11:17:17    6   the capability of -- of the -- the infra-red frequency

11:17:21    7   transceiver that's part of the -- the system that's being

11:17:24    8   claimed.

11:17:25    9       It has to have the capability to receive from -- we

11:17:30   10   use the TV example -- to receive an infra-red frequency

11:17:36   11   signal from that TV that's in accordance with the

11:17:38   12   communication protocols.         It has to have that ability.

11:17:41   13              THE COURT:    But that doesn't necessarily mean that

11:17:43   14   if the television that is being implemented doesn't have

11:17:47   15   the capability to send a signal back to the base station

11:17:51   16   that the base station doesn't comport with the claims, if

11:17:55   17   it has the ability to receive it, even though the

11:17:59   18   television doesn't have the ability to send it?

11:18:01   19              MR. LANDIS:    Your Honor, I -- I would have to

11:18:03   20   agree with that.    I think this claim language is that way,

11:18:06   21   that it has to have the capability of receiving it, not

11:18:10   22   that the -- the external device necessarily has to have the

11:18:14   23   ability to send it.      I am not disagreeing with Your Honor.

11:18:16   24              THE COURT:    Okay.    All right.   What else,

11:18:19   25   Mr. Landis?
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 87 of 105 PageID #: 1530
                                                                                       87



11:18:19    1            MR. LANDIS:     That's all I have for this term, Your

11:18:21    2   Honor.

11:18:21    3            THE COURT:     Mr. Keyhani, I'll give you a short

11:18:23    4   period to respond, if you want it.        Then we'll move on.

11:18:27    5            MR. KEYHANI:     Thank you, Your Honor.

11:18:28    6            Our position is basically what -- and we agree

11:18:33    7   with the proposition that the claim language in the

11:18:36    8   invention doesn't speak to the capabilities of the external

11:18:39    9   devices, only to the capability of the communication

11:18:44   10   command control system and sensing system at issue.

11:18:49   11            As this Court explained in summary judgment in the

11:18:52   12   prior case, the -- on a decision of summary judgment, the

11:18:55   13   limitation only requires that the IR transceiver be capable

11:18:59   14   of sending and receiving IR signals to the plurality of

11:19:03   15   external devices, not that it be capable of transmitting

11:19:05   16   and sending to each device within that plurality.

11:19:08   17            The Court -- this is interesting.          This is

11:19:13   18   relevant to this issue but also relevant to a prior point.

11:19:16   19       The Court goes on to reference the specification and

11:19:20   20   states that the specification -- this is a quote in the

11:19:24   21   same opinion of this Court on Page 6 through 7 of

11:19:30   22   Document No. 97:    The specification supports this

11:19:34   23   conclusion by noting the signals can be transmitted and/or

11:19:37   24   received to any number of appliances or apparatuses of

11:19:42   25   receiving and/or transmitting compatible devices.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 88 of 105 PageID #: 1531
                                                                                       88



11:19:46    1             And the Court goes on to state that -- in this

11:20:06    2   context, the Court -- again, without construing the terms

11:20:11    3   but in referring back to a plurality of the devices or

11:20:16    4   referencing back to a plurality of devices, the Court

11:20:20    5   states:   The specification supports this conclusion by

11:20:22    6   knowing the signals can be transmitted and/or received to

11:20:24    7   any number of appliances and -- and/or apparatuses of --

11:20:30    8   capable of receiving -- capable of receiving and/or

11:20:32    9   transmitting compatible signals.

11:20:35   10             So it confirms the fact that these apparatuses,

11:20:39   11   which is what we agree with the Court's prior construction,

11:20:42   12   don't have to have the capability.

11:20:43   13       If they have the capability, well, then our -- then

11:20:46   14   this device -- then the invention -- transceiver can

11:20:50   15   receive the signal.

11:20:52   16             But also what's interesting is the Court

11:20:54   17   acknowledges again any number of appliances as a reference

11:20:57   18   back to each within the plurality of devices.

11:21:00   19       And I think this is another reference, Your Honor,

11:21:02   20   where I think -- again, without putting words into the

11:21:07   21   Court -- saying anything for the Court, but I think it's

11:21:09   22   consistent with the notion that plurality, again, is a

11:21:12   23   reference to a number of appliances, as the Court

11:21:15   24   summarizes the plurality of appliances, again, bringing it

11:21:18   25   all together and why it was -- is good to address the term
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 89 of 105 PageID #: 1532
                                                                                       89



11:21:23    1   "plurality" at the beginning.

11:21:25    2            We have no further comments on this -- on this

11:21:28    3   issue.

11:21:28    4            THE COURT:    Thank you.

11:21:29    5            All right.    Let's move on to the next disputed

11:21:32    6   term, "a radio frequency transceiver, in accordance with

11:21:35    7   said communication protocols" from Claim 2 of

11:21:38    8   the '467 patent.

11:21:39    9            This is structured much the same way where there's

11:21:45   10   a specific proposed construction offered by Defendants, and

11:21:50   11   Plaintiffs have responded with simply plain and ordinary

11:21:55   12   meaning to the extent it's not already covered by the

11:21:58   13   earlier claim construction opinion from the Court.

11:22:00   14            So in light of that structure, let me ask

11:22:02   15   Defendants to go first, and then I'll hear from Plaintiff

11:22:05   16   in response.

11:22:07   17            MR. LANDIS:    Thank you, Your Honor.        Todd Landis

11:22:08   18   again for Defendants/intervenors.

11:22:12   19            Your Honor, the heart of this issue here is does

11:22:14   20   the radio frequency transceiver that is claimed in Claim 2

11:22:19   21   need to communicate with the external devices using the

11:22:24   22   same communication protocols that the infra-red frequency

11:22:30   23   transceiver does in Claim 1?

11:22:31   24            And when we look at the claim language, here,

11:22:36   25   again, both claims are referring to said communication
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 90 of 105 PageID #: 1533
                                                                                       90



11:22:40    1   protocols.

11:22:41    2       And it's our opinion under the law that by referencing

11:22:45    3   said communication protocols in both claims, it is

11:22:49    4   requiring that both transceivers communicate using the same

11:22:57    5   protocol, same communication protocols.

11:22:59    6              Now, I anticipate, Your Honor, that we might hear

11:23:01    7   from Plaintiff's counsel that this is nonsensical, that an

11:23:05    8   IR transceiver can't communicate with RF protocols, and an

11:23:10    9   RF transceiver can't communicate with IR protocols.

11:23:13   10              But the problem there, as I mentioned earlier in

11:23:16   11   this hearing, is that that argument is conflating the

11:23:21   12   transportation mechanism with the protocol.

11:23:24   13              IR gets transmitted using a carrier signal that's

11:23:30   14   in the IR band.     RF uses a carrier signal that's in the

11:23:35   15   RF band.     They can both carry the exact same protocols.

11:23:40   16   It's very capable -- both of them are very capable.

11:23:44   17   They're just carrier waves to carry the data.

11:23:47   18              So the construction and the claim language itself

11:23:50   19   is not inconsistent with a practical or real-world

11:23:56   20   application of this invention, because you have two

11:24:00   21   different carrier signals, IR and IR, that are carrying the

11:24:06   22   same protocols.     And we think the plain language of this

11:24:09   23   claim requires that.

11:24:10   24              Now, when we look at the patent itself -- the

11:24:20   25   patent itself, the whole purpose of the patent is to have
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 91 of 105 PageID #: 1534
                                                                                       91



11:24:26    1   an invention that has both IR and RF capabilities for

11:24:31    2   communicating these protocols because it wanted to have

11:24:34    3   backup systems.     If the IR went down, the RF could take

11:24:38    4   over.     If the RF went down, the IR could take over.

11:24:42    5              When you look at Column 1, Line 50 through 61, of

11:24:46    6   the patent, it talks about an object of the present

11:24:49    7   invention being to provide full two-way RF and IR

11:24:54    8   communication links to all apparatus.

11:24:57    9       The way the invention does that is by having a common

11:25:02   10   communication protocol.       That communication protocol, as

11:25:05   11   I pointed out to the Court earlier, is found in Column 7 of

11:25:09   12   the patent at Lines 14 through 19, Your Honor.

11:25:20   13       That's where the patent talks about the creation of

11:25:22   14   this generalized command and control protocol.

11:25:24   15              It's those protocols that will be transmitted

11:25:28   16   using either an RF carrier signal or an IR carrier signal.

11:25:34   17   That's what these claims are talking about.           And so we

11:25:36   18   believe the proper interpretation here is that both the IR

11:25:40   19   transceiver and the RF transceiver have to communicate

11:25:43   20   using the same communication protocols.

11:25:47   21              That's all I have, Your Honor, unless there are

11:25:50   22   any questions.

11:25:50   23              THE COURT:     Let me hear from the Plaintiff,

11:25:52   24   please.

11:25:52   25              MR. KEYHANI:     Your Honor, I hate to use the word
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 92 of 105 PageID #: 1535
                                                                                       92



11:25:58    1   that this Court used in its summary judgment, but -- and it

11:26:01    2   is nonsensical.

11:26:03    3          It is not anticipated that the IR transceiver will

11:26:11    4   communicate -- excuse me, that the -- it is not being

11:26:14    5   disclosed or recited here that the RF transceiver will

11:26:20    6   require the RF transceiver to communicate using IR

11:26:25    7   communication protocols.

11:26:25    8          That is completely false and nonsensical and doesn't

11:26:30    9   make any sense.     No one with reasonable skill in the art

11:26:32   10   would interpret that.       I don't think the -- I don't think

11:26:34   11   Defendants' expert in the last case interpreted it that

11:26:37   12   way.     I don't think anybody would.

11:26:38   13              Clearly, the -- the communication with the

11:26:44   14   devices -- with the RF and the IR, you're using separate

11:26:47   15   protocols.     And we stand -- we think the Court's

11:26:55   16   construction of that is accurate and is the only -- the

11:26:59   17   only reasonable -- only reasonable construction.            And

11:27:01   18   that's all we have to say about that, Your Honor.

11:27:03   19              THE COURT:     All right.   Let's move on, then, to

11:27:08   20   "a sound and data coupling device" from Claim 7 of the

11:27:12   21   patent-in-suit.

11:27:12   22              Let me hear from Plaintiff on this one first.

11:27:15   23              MR. KEYHANI:     Your Honor, this -- this is a simple

11:27:20   24   point.     The -- it's -- it's -- Defendants are -- are trying

11:27:26   25   to limit to -- to carve out voice as one of the -- as
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 93 of 105 PageID #: 1536
                                                                                       93



11:27:34    1   data -- as a data signal.

11:27:36    2       There's no basis to limit the type of sound that's

11:27:42    3   being received.    A sound and data device adapted to receive

11:27:46    4   sound as a data signal, there's no reason to -- why the

11:27:51    5   sound cannot be voice.

11:27:54    6            The patent itself in the specification speaks to

11:27:57    7   voice.   I mean, even, for example, if you look at the

11:28:04    8   abstract of the patent, you can go to many places, but just

11:28:08    9   for example, it speaks about -- in the middle of the

11:28:08   10   abstract, the microprocessor also responds to voice signal

11:28:11   11   commands received via the microphone and the voice

11:28:15   12   processor.

11:28:16   13            It's not only implicit, it is explicit in this

11:28:20   14   patent that the -- that the microprocessor could respond to

11:28:23   15   sound, including voice.

11:28:31   16       There's no evidence that the Defendants have brought

11:28:33   17   here to show that there's any type of lexicography or any

11:28:37   18   clear and unmistakable surrender of this term to narrow it

11:28:43   19   or to impose any limitations otherwise.

11:28:44   20            So this is a very basic sort of interpretation

11:28:47   21   and -- out of the claim.      There's no reason to -- to remove

11:28:51   22   voice as one of the types of sounds that are covered by the

11:28:53   23   claim.   And we see no basis for that.

11:28:55   24            We have no further argument.         This is pretty

11:28:58   25   straightforward, Your Honor.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 94 of 105 PageID #: 1537
                                                                                       94



11:28:59    1              THE COURT:   Let me hear from the Defendants and

11:29:01    2   intervenors.

11:29:04    3              MR. WITTENZELLNER:    Your Honor, John

11:29:05    4   Wittenzellner.

11:29:05    5              I want to at the outset address one of the points

11:29:09    6   that Mr. Keyhani just made.       I'm going to pause.       I think

11:29:13    7   somebody needs to mute so we don't have an echo.

11:29:16    8              THE COURT:   Also, I'm not able to see you,

11:29:26    9   counsel.    If you'll check your connection, please.          There

11:29:30   10   you are.

11:29:31   11              MR. WITTENZELLNER:    Is that better?      I apologize,

11:29:32   12   Your Honor.

11:29:32   13              THE COURT:   Go ahead.

11:29:33   14              MR. WITTENZELLNER:    I wanted to address one of

11:29:35   15   Mr. Keyhani's points at the outset.         We do not contest,

11:29:40   16   Your Honor, that sound can include voice.

11:29:42   17       We contest that this specific device claimed in

11:29:46   18   Claim 7 can receive data -- data signals via voice.             And

11:29:54   19   it's important to look at the claim language for that.

11:29:56   20              If we go to Claim 6, it introduces a sound

11:30:00   21   activated device, and we know that it's introducing a new

11:30:04   22   device because the sound activated device is prefaced by

11:30:10   23   further comprising, as well as the indefinite article "a."

11:30:13   24              Now, when we go to Claim 7, which is the actual

11:30:17   25   term at issue, again, the term is prefaced by further
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 95 of 105 PageID #: 1538
                                                                                       95



11:30:22    1   comprising and the indefinite article.         And that term is a

11:30:25    2   sound and data coupling device adapted to receive sound and

11:30:29    3   data signals.

11:30:31    4              Now, that's important.     Again, we do not disagree

11:30:35    5   that voice is identified as a type of sound.           But the

11:30:42    6   specification differentiates between sound as voice and

11:30:46    7   sound as data signals.

11:30:47    8              One such example is Column 17,

11:30:50    9   Lines 41 through 44.     There, the specification says:

11:30:56   10   Similarly sound, including voice, comma, and data signals

11:31:00   11   are received and transmitted via an infra-red transceiver

11:31:07   12   that contains detectors and light emitting devices.

11:31:09   13              So here the specification is differentiating

11:31:12   14   between voice and data signals.        And we have to pay

11:31:17   15   credence to what the actual term is in Claim 7.            It is a

11:31:21   16   sound and data coupling device that receives sound as data

11:31:26   17   signals.

11:31:26   18              Now, the rest of the specification discloses

11:31:30   19   several voice activated embodiments in which voice commands

11:31:35   20   are received.

11:31:37   21       One such example is Column 21, 43 through 46, where it

11:31:42   22   says:   Voice commands are input via a microphone.           And then

11:31:47   23   those voice commands are scanned using a type of pattern

11:31:51   24   recognition algorithm.

11:31:52   25              Another such example is Column 24, Lines 37
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 96 of 105 PageID #: 1539
                                                                                       96



11:31:57    1   through 40:     In no instance are we aware of any embodiment

11:31:58    2   in which voice is used to communicate data signals.

11:32:04    3              THE COURT:   Thank you.     Question?    Is the issue

11:32:08    4   whether voice and data signals are necessarily different,

11:32:11    5   in your view?

11:32:12    6              MR. WITTENZELLNER:    I think that's what it boils

11:32:16    7   down to, Your Honor.     Looking at the claim limitation,

11:32:20    8   this -- the sound and data coupling device introduced in

11:32:24    9   Claim 7 is different than Claim 6.        We know that because

11:32:27   10   Claim 7 should naturally be narrower.         It's a dependent

11:32:32   11   claim.     And there's two ways to narrow the scope, either

11:32:35   12   further refining something in Claim 6 or introducing a new

11:32:38   13   limitation.

11:32:40   14              Salazar, in Claim 7, chose to introduce a new

11:32:43   15   limitation that is adapted and focuses on sound as data

11:32:48   16   signals.

11:32:49   17       And so that in combination with the specification

11:32:52   18   differentiating voice from data signals is the basis for

11:32:56   19   our construction that this device can receive sound as data

11:33:02   20   signals but not voice because voice cannot contain data

11:33:06   21   signals according to the patentee's own disclosure.

11:33:08   22              THE COURT:   Does -- in your view, does Claim 7

11:33:14   23   encompass a device adapted to receive data signals that can

11:33:19   24   also receive voice?

11:33:28   25              MR. WITTENZELLNER:    No.    This is a separate --
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 97 of 105 PageID #: 1540
                                                                                       97



11:33:29    1   I believe it's a separate device from Claim 6.           And the

11:33:33    2   reason it can't receive voice -- I mean, if it's exposed to

11:33:36    3   voice, I don't think it would exclude that sound coming

11:33:39    4   into it.     It just wouldn't be responsive to that voice and

11:33:42    5   do anything with it because it is made for receiving sound

11:33:46    6   and data signals.       It doesn't have the additional

11:33:48    7   capability of doing something with voice to the extent it's

11:33:53    8   supposed to.

11:33:53    9              THE COURT:     All right.   Anything further from

11:33:55   10   Plaintiff?

11:33:57   11              MR. KEYHANI:     Yes, Your Honor.

11:33:57   12              What we have here is Defendants arguing by

11:34:02   13   referring to one or a couple of embodiments -- two or three

11:34:06   14   embodiments or their interpretation of embodiments in the

11:34:08   15   patent to import limitations into the claim that are not

11:34:11   16   there.

11:34:11   17              Clearly, the device -- the -- the invention

11:34:16   18   contemplates voice as one form of sound and also that --

11:34:25   19   that the sound as a data signal, which there's no reason

11:34:29   20   why voice cannot be included.

11:34:31   21       The patentee has a right to claim what he wishes to

11:34:36   22   claim as long as it's supported by the disclosure, and he's

11:34:40   23   not limited by particular embodiments that are in the

11:34:42   24   patent.

11:34:43   25       That's a basic canon of patent law, and we see no
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 98 of 105 PageID #: 1541
                                                                                       98



11:34:48    1   reason that this -- that sound here should be -- should

11:34:51    2   exclude voice, Your Honor.

11:34:51    3              THE COURT:    All right.   Let's move on to the next

11:34:55    4   disputed term, which is "configured to."

11:34:58    5              Here, the Defendants proposed a particularized

11:35:07    6   arrangement of the memory device for a specific purpose.

11:35:12    7              The Plaintiffs proposed plain and ordinary

11:35:14    8   meaning.

11:35:14    9              Let me hear Defendants' argument on their specific

11:35:17   10   proposal first, and then I'll hear a response from

11:35:21   11   Plaintiff.

11:35:21   12              MR. LANDIS:    Yes, Your Honor.     Todd Landis again

11:35:25   13   for Defendants/intervenors.

11:35:28   14              And I think I can maybe short-circuit this a

11:35:28   15   little bit, Your Honor.

11:35:29   16       I think the only dispute between the parties is the

11:35:31   17   fact that we changed the previous construction of this from

11:35:34   18   "some" to "a."

11:35:38   19       We'd be fine with this being some particularized

11:35:41   20   arrangement of the memory device for a specific purpose if

11:35:43   21   that works better for the Plaintiff.         I -- when I read the

11:35:46   22   briefing, that seemed to be the only dispute.

11:35:49   23              THE COURT:    Well, that's -- that's a good thought,

11:35:50   24   Mr. Landis.    But that's the kind of thought that should be

11:35:53   25   communicated to the other side before you get in front of
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 99 of 105 PageID #: 1542
                                                                                       99



11:35:55    1   me and take up all our time and energy.

11:35:58    2         And if they'd agreed to it, a simple note to the Court

11:36:01    3   saying we worked this term out, you don't need to worry

11:36:04    4   about it would be appreciated.

11:36:07    5            MR. LANDIS:     Yes, Your Honor.

11:36:08    6            THE COURT:     But since that hasn't happened,

11:36:10    7   Mr. Keyhani, does that aussage your concern here, or do you

11:36:15    8   still have concerns?

11:36:17    9            MR. KEYHANI:     I think we're good with that -- with

11:36:20   10   that proposal --

11:36:21   11            THE COURT:     Well --

11:36:24   12            MR. KEYHANI:     -- Your Honor.

11:36:26   13            THE COURT:     All right.     I'll make a note of that

11:36:28   14   and review it and see if the Court has any concerns with

11:36:32   15   it.   But at least I have -- I have some more focus here.

11:36:35   16            Okay.   The last term for argument, counsel, is

11:36:42   17   effectively what we started with, create, creating,

11:36:45   18   generate, generating, generated, and recreate.

11:36:49   19            With some trepidation, I'll ask:          Is there

11:36:54   20   anything new here that I haven't already heard that you

11:36:57   21   need to present to me?

11:37:00   22            Plaintiff first.

11:37:01   23            MR. KEYHANI:     I'm sorry.

11:37:03   24            No, I -- I think the only thing that I would

11:37:07   25   add -- add, and I think this has been said -- stated, that
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 100 of 105 PageID #: 1543
                                                                                     100



11:37:10    1   all of these terms, all of these actions in the context of

11:37:13    2   the -- of the disclosure of the invention and as the claim

11:37:18    3   was recited and as Defendants have conceded, and I think

11:37:21    4   the Court has found before, they all indicate the

11:37:25    5   capability of the microprocessor to carry out these various

11:37:30    6   actions, and not that these specific actions that are

11:37:33    7   actually performed, but it's the capability of the

11:37:37    8   microprocessor to -- to carry out these functions.            And

11:37:39    9   that's the reasonable interpretation.

11:37:42   10            And with that, I have no further -- unless I may

11:37:44   11   have some rebuttal to Defendants' argument.

11:37:49   12            THE COURT:     Mr. Landis, what's Defendants'

11:37:51   13   position on this?

11:37:52   14            MR. LANDIS:     Your Honor, I really have no more

11:37:55   15   argument on these terms other than what I addressed the

11:37:59   16   Court earlier --

11:37:59   17            THE COURT:     Okay.

11:38:00   18            MR. LANDIS:     -- in the -- in the hearing.

11:38:05   19            Your Honor, I do think that we may have skipped

11:38:06   20   one term -- I just want to make sure -- "said communication

11:38:10   21   protocols."

11:38:18   22            THE COURT:     Well, you know, we argued --

11:38:20   23            MR. KEYHANI:     Your Honor?

11:38:22   24            THE COURT:     -- we argued a couple of these

11:38:25   25   together, and I had that coupled with the second one that
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 101 of 105 PageID #: 1544
                                                                                     101



11:38:28    1   we argued together, but I'm happy to hear -- I'm happy to

11:38:30    2   hear a brief and targeted argument on that if either party

11:38:34    3   thinks it's necessary.

11:38:35    4            MR. LANDIS:     Your Honor, I can be extremely brief

11:38:38    5   on this -- this point.

11:38:39    6            The -- the only point is this term occurs in the

11:38:40    7   last element, the infra-red frequency transceiver element.

11:38:42    8   We just talked about that, said communication protocols.

11:38:45    9            The issue here is which communication protocols?

11:38:48   10   The claim has a term "a plurality of reprogrammable

11:38:53   11   communication protocols."

11:38:55   12       It then in the user interface has "a communication

11:38:57   13   protocol."   And in the microprocessor it talks about "each

11:39:01   14   communication protocol."      So which ones are we talking

11:39:04   15   about?

11:39:04   16            And I think Your Honor made the point earlier that

11:39:08   17   claims can run this gambit of being drafted extremely well,

11:39:09   18   being drafted extremely poorly.

11:39:11   19       And I would submit that, yes, if you have a claim

11:39:13   20   where you had one of these, I can understand why Your Honor

11:39:16   21   would think, well, this isn't so bad.

11:39:19   22       But how many times today have we argued this same

11:39:22   23   point where you simply can't understand from the drafting

11:39:25   24   what we're getting at?      What protocol is it?       That's our

11:39:30   25   argument, Your Honor.
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 102 of 105 PageID #: 1545
                                                                                     102



11:39:32    1            THE COURT:     That's the basis for your assertion of

11:39:35    2   indefiniteness?

11:39:36    3            MR. LANDIS:     Yes, Your Honor.

11:39:37    4            THE COURT:     All right.    Mr. Keyhani, do you have a

11:39:38    5   brief rebuttal?

11:39:39    6            MR. KEYHANI:     Your Honor -- Your Honor is correct

11:39:41    7   that this term was argued before in connection with another

11:39:45    8   term.

11:39:45    9       But just briefly, there is no evidence being

11:39:52   10   presented -- certainly no clear and convincing evidence

11:39:54   11   being presented that one of ordinary skill in the art

11:39:56   12   wouldn't understand what the term means.

11:39:57   13            And, clearly, as I argued earlier today, Your

11:40:01   14   Honor, the Plaintiff did, the -- not only reading the

11:40:09   15   language of the claim by one of ordinary skill in the art,

11:40:11   16   but the last claim element of the claim that starts with

11:40:17   17   "an infra-red frequency transceiver coupled to said

11:40:19   18   microprocessor for transmitting to said external devices

11:40:23   19   and receiving from said external devices infra-red

11:40:28   20   frequency signals in accordance with said communication

11:40:28   21   protocols."

11:40:32   22       The association between -- between the term "said

11:40:39   23   communication protocols" and "communication to external

11:40:41   24   devices" clearly is a reference -- first of all, it's a

11:40:44   25   reference to communication protocols that appears in the
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 103 of 105 PageID #: 1546
                                                                                     103



11:40:45    1   paragraph preceding it because it says said, and also a

11:40:51    2   reference to the first paragraph of the body which speaks

11:40:53    3   to a plurality of reprogrammable communication protocols

11:41:00    4   for communication -- and I'm short handing it -- for

11:41:04    5   communication with said external devices.

11:41:07    6              There's only one -- there's only one set of

11:41:10    7   communication protocols that are part of this universe of

11:41:14    8   communication protocols.      And it's the same communication

11:41:16    9   protocols being spoken -- spoken to.

11:41:20   10       It's the capability of a microprocessor to create

11:41:23   11   these communication protocols from the universe of existing

11:41:28   12   communication protocols and to communicate with the

11:41:30   13   external devices.

11:41:31   14              So the last paragraph of this claim circles right

11:41:36   15   back to a reference to the communication with the external

11:41:40   16   devices.

11:41:41   17       So, clearly, we're talking about one of ordinary skill

11:41:45   18   in the art would clearly understand that the communication

11:41:47   19   protocol discussed in the last paragraph and the second to

11:41:50   20   the last -- second to last paragraph of this claim is also

11:41:54   21   a reference to the reprogrammable -- the plurality of

11:41:56   22   reprogrammable communication protocols in the first

11:41:59   23   paragraph.    There are no other communication protocols.

11:42:01   24              We're talking about the ones that communicate with

11:42:04   25   the external devices, which happens to be the very purpose
    Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 104 of 105 PageID #: 1547
                                                                                     104



11:42:06    1   of this invention.

11:42:07    2            Thank you, Your Honor.

11:42:08    3            THE COURT:     All right.    Thank you, counsel, for

11:42:11    4   your argument.     These issues and claim construction as a

11:42:15    5   whole is under submission.       The Court will endeavor to get

11:42:19    6   you written guidance by way of a claim construction opinion

11:42:23    7   as soon as practical.

11:42:25    8            I remind you of the Court's current practice where

11:42:28    9   after that claim construction opinion issues, you'll have

11:42:31   10   14 days to meet and confer and determine whether you want

11:42:35   11   to ask the Court to appoint a mediator to mediate your

11:42:40   12   disputes in light of the constructions the Court will issue

11:42:44   13   and whether you have agreed upon a particular mediator or

11:42:49   14   whether you are unable to so agree.

11:42:52   15            But I will do my best to get you written guidance

11:42:56   16   as soon as I can.

11:42:57   17            That will complete claim construction before the

11:42:58   18   Court today.     Thank you for your attendance and your

11:43:01   19   argument.

11:43:01   20            The Court stands in recess.

11:43:05   21            MR. LANDIS:     Thank you, Your Honor.

11:43:06   22            MR. KEYHANI:     Thanks, Your Honor.

11:43:07   23            MR. WITTENZELLNER:      Thank you.

11:43:10   24            (Hearing concluded.)

           25
Case 2:20-cv-00004-JRG Document 117 Filed 08/19/20 Page 105 of 105 PageID #: 1548
                                                                                 105



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              8/19/2020
           SHELLY HOLMES, CSR, TCRR                        Date
     10    OFFICIAL REPORTER
           State of Texas No.: 7804
     11    Expiration Date: 12/31/2020

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
